Exhibit 10.1

SIXTH AMENDMENT TO CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of July 8,
2008, to the Credit Agreement referenced below, is by and among HURON CONSULTING
GROUP INC., as Company, the Guarantors identified on the signature pages hereto,
the Lenders and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, a $240 million revolving credit facility has been made available to the
Company pursuant to that certain Credit Agreement dated as of June 7, 2006 (as
amended and modified, including by the First Amendment dated as of December 29,
2006, the Second Amendment dated as of February 23, 2007, the Third Amendment
dated as of May 25, 2007, the Fourth Amendment dated as of July 27, 2007, and
the Fifth Amendment dated as of April 1, 2008, the “Credit Agreement”) among the
Company, the Guarantors identified therein, the Lenders identified therein and
the Administrative Agent;

WHEREAS, Company desires to establish a term loan in an aggregate principal
amount of up to $220 million and to acquire (the “Stockamp Acquisition”)
substantially all of the assets, business and operations of Stockamp &
Associates, Inc., an Oregon corporation (“Stockamp”); and

WHEREAS, the Company has requested certain modifications to the Credit
Agreement, and the Lenders are willing to consent to the requested modifications
on the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement (as
amended pursuant to this Amendment).

2. Consent. Notwithstanding anything to the contrary in the Credit Agreement,
consent is hereby given to the Stockamp Acquisition.

3. Amendments to Credit Agreement. The Credit Agreement (including the schedules
and exhibits attached thereto) is amended to read as shown in Exhibit A attached
hereto.

4. Joinder of Lenders Providing the Term Loan A; Representations.

(a) Joinder. In accordance with Section 2.1.3 of the Credit Agreement, each
undersigned Lender providing a portion of the Term Loan A hereby agrees that
from and after the date hereof, it shall have a Term Loan A Commitment under the
Credit Agreement in the amount set forth on Annex A to the Credit Agreement (as
amended hereby). The Company, the Guarantors, the Administrative Agent and the
Lenders hereby acknowledge, agree and confirm that each Lender providing a Term
Loan A Commitment shall from and after the date hereof be deemed to be a party
to the Credit Agreement and a “Lender” for all purposes of the Credit Agreement
and the other Loan Documents, and shall have all of the rights and obligations
of a Lender under the Credit Agreement and the other Loan Documents as if the
such Lender had executed the Credit Agreement.



--------------------------------------------------------------------------------

(b) Lenders’ Representations. Each Lender providing a portion of the Term Loan A
that was not a Lender prior to the date hereof (a) represents and warrants that
it is a commercial lender, other financial institution or other “accredited”
investor (as defined in Regulation D as promulgated by the Securities and
Exchange Commission) that makes or acquires loans in the ordinary course of
business and that it will make its portion of the Term Loan A for its own
account in the ordinary course of business; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
most recently delivered under Sections 10.1.1 and 10.1.2 of the Credit Agreement
(as amended by this Amendment to be in the form attached hereto as Exhibit A)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Amendment; (c) agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (d) appoints and
authorizes each of the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to the Administrative Agent by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; (e) agrees
that, as of the date hereof, each Lender providing a Term Loan A Commitment
shall be (i) a party to the Credit Agreement and the other Loan Documents and
(ii) a “Lender” for all purposes of the Credit Agreement and the other Loan
Documents; (f) agrees that it will perform all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a “Lender”
under the Credit Agreement; (g) agrees that it and each other Lender providing a
Term Loan A Commitment shall have the rights and obligations of a Lender under
the Credit Agreement and the other Loan Documents; and (h) agrees to waive the
borrowing notice provisions of Section 2.2.2 of the Credit Agreement with
respect to the advance of the Term Loan A on the date hereof.

5. Conditions Precedent. This Amendment shall not become effective until receipt
by the Administrative Agent of each item listed below, in each case in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders:

(a) Loan Documents. (i) Counterparts to this Amendment from the requisite
Lenders, the Administrative Agent, the Company and the other Loan Parties,
(ii) counterparts to the Pledge Agreement from the Administrative Agent, the
Company and the other Loan Parties, (iii) a Note for each Lender providing a
Term Loan A Commitment, (iv) a replacement Note for the Swingline Line Lender
(naming Bank of America as the Swing Line Lender) and (v) a replacement Note for
each Lender providing a Revolving Commitment.

(b) Secretary’s Certificate. A duly executed certificate of a Senior Officer of
each Loan Party (other than the Subsidiaries identified in Section 7(b) of this
Amendment and each of the Subsidiaries set forth on Schedule 9.8 to the Credit
Agreement that are indicated as being in the process of being dissolved),
attaching each of the following documents and certifying that each is true,
correct and complete as of the date hereof.

(i) Articles of Incorporation. Copies of its articles of incorporation or
certificate of formation, certified to be true and complete as of a recent date
by the appropriate governmental authority of the state of its organization;

(ii) Bylaws. Copies of its bylaws, operating agreement or partnership agreement
of each Loan Party;

 

2



--------------------------------------------------------------------------------

(iii) Resolutions. Copies of its resolutions approving and adopting this
Amendment, the transactions contemplated herein, and authorizing the execution
and delivery hereof; and

(iv) Incumbency. Incumbency certificates identifying its Senior Officers who are
authorized to execute this Amendment and related documents and to act on such
Loan Party’s behalf in connection with this Amendment and the Loan Documents.

(c) Good Standing. Such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and is validly existing, and in good standing in its state of
organization or formation.

(d) Stockamp Acquisition. A certificate of a Senior Officer of the Company
attaching a copy of the fully executed Asset Purchase Agreement (the “Stockamp
Acquisition Agreement”), by and among the Company, Stockamp, the shareholders of
Stockamp and Huron Consulting Services LLC, together with all amendments,
modifications, supplements and attachments and certifying each of the following:
(i) there have been no material modifications to the Stockamp Acquisition
Agreement attached to such certificate, (ii) the Stockamp Acquisition has been,
or contemporaneously with the closing and initial funding under this Amendment,
will be consummated in accordance with the terms of the Stockamp Acquisition
Agreement and in compliance, in all material respects, with applicable laws and
regulatory approvals, (iii) there has not occurred a Material Adverse Effect (as
such term is defined in the Stockamp Acquisition Agreement), (iv) all
governmental, shareholder and third party consents (including Hart-Scott-Rodino
clearance) and approvals necessary in connection with the Stockamp Acquisition
and the related financings and other transactions contemplated in connection
therewith have been obtained, if required, and all applicable waiting periods
have expired without any action being taken by any authority that could
restrain, prevent or impose any material adverse conditions on the Company or
the Company and its Subsidiaries on a consolidated basis, and (iv) the total
aggregate consideration paid or to be paid in connection with the Stockamp
Acquisition does not exceed $218,000,000 to be paid at closing, together with
earn-out or other contingent payments after closing as provided for in the
Stockamp Acquisition Agreement.

(e) Closing Certificate. A certificate of a Senior Officer of the Company
certifying that (i) no consents, licenses or approvals are required in
connection with the execution, delivery and performance by any Loan Party of the
Loan Documents to which it is a party, other than as are in full force and
effect and, to the extent requested by the Administrative Agent, are attached
thereto; (ii) there has been no event or circumstance since the date of the
audited financial statements for the fiscal year ending December 31, 2007 that
has had or would reasonably be expected to have a Material Adverse Effect,
(iii) except as set forth on Schedule 9.6 to the Credit Agreement, no action,
suit, investigation or proceeding is pending or is threatened in any court or
before an arbitrator or governmental authority that could reasonably be expected
to have a Material Adverse Effect, and (iv) as of the date hereof,
(A) Consolidated EBITDA is at least $160.0 million and (B) the Consolidated
Leverage Ratio is not greater 2.70:1.0, in each case based on the twelve month
period ending March 31, 2008 on a pro forma basis after giving effect to the
Stockamp Acquisition (with EBITDA of Stockamp measured on a cash basis).

(f) Opinions of Counsel. Duly executed favorable opinions of counsel to the Loan
Parties, dated as of the date hereof, in form and substance satisfactory to the
Administrative Agent and the requisite Lenders.

 

3



--------------------------------------------------------------------------------

(g) Capital Securities. Original certificates evidencing the Capital Securities
pledged pursuant to the Pledge Agreement (to the extent such Capital Stock is
certificated), together with undated stock transfer powers executed in blank.

(h) Fees and Expenses. Payment of all reasonable costs and expenses of the
Administrative Agent, the Arrangers and Lenders in connection with this
Amendment that are due and payable on the date hereof (including, without
limitation, the reasonable fees and expenses of Moore & Van Allen, PLLC, counsel
to the Administrative Agent and Arrangers).

The Administrative Agent will notify the Company and the Lenders when the
conditions to the effectiveness of the amendment provisions of this Section 5 of
this Amendment have been met and will confirm that those provisions are
effective. The provisions of Sections 2 and 3 shall not be effective until the
Administrative Agent shall have given such confirmation.

6. Representations and Warranties. The Loan Parties hereby affirm the following:

(a) all action necessary to authorize the execution, delivery and performance of
this Amendment has been taken;

(b) after giving effect to this Amendment, the representations and warranties
set forth in the Credit Agreement and the other Loan Documents are true and
correct in all material respects as of the date hereof (except those which
expressly relate to an earlier period); and

(c) before and after giving effect to this Amendment, no Default or Event of
Default shall exist.

7. Guarantors’ Acknowledgment; Release of Certain Existing Guarantors. Each
Guarantor hereby (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) reaffirms that, jointly and severally together
with the other Guarantors, it guarantees the prompt payment and performance of
their obligations as provided in Guaranty Agreement and (c) acknowledges and
agrees that such guaranteed obligations will include any Obligations with
respect to or resulting from the establishment of the Term Loan A; provided,
however, that (a) each of the Subsidiaries set forth on Schedule 9.8 to the
Credit Agreement that are indicated as being in the process of being dissolved
shall automatically, without further action by any Loan Party or the
Administrative Agent, be released as a Guarantor upon the Administrative Agent’s
receipt of evidence, in form and substance reasonably satisfactory to it, of the
filing of a certificate of dissolution (or similar document) with respect to
such Subsidiary with the appropriate governmental authority and (b) each of
Huron (UK) Limited, a United Kingdom limited liability company, Glass Europe
Limited, a United Kingdom private company, and Kabushiki Kaisha Huron Consulting
Group, a Japanese business corporation, shall be released as Guarantors upon the
effectiveness of this Amendment.

8. Full Force and Effect. Except as modified hereby, all of the terms and
provisions of the Credit Agreement and the other Loan Documents (including
schedules and exhibits thereto) shall remain in full force and effect.

9. Fees and Expenses. The Company agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Moore & Van Allen, PLLC.

 

4



--------------------------------------------------------------------------------

10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart.

11. Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois applicable to contracts made and to
be performed entirely within such state, without regard to conflict of laws
principles.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER:     HURON CONSULTING GROUP INC.,     a Delaware corporation       By:
  /s/ Gary L. Burge       Name:   Gary L. Burge       Title:   Chief Financial
Officer GUARANTORS:     HURON CONSULTING GROUP HOLDINGS LLC,     a Delaware
limited liability company       By:   /s/ Gary L. Burge       Name:   Gary L.
Burge       Title:   Chief Financial Officer     HURON CONSULTING SERVICES LLC,
    a Delaware limited liability company       By:   /s/ Gary L. Burge      
Name:   Gary L. Burge       Title:   Chief Financial Officer     WELLSPRING
MANAGEMENT SERVICES LLC,     formerly known as SPELTZ & WEIS LLC,     a Delaware
limited liability company       By:   /s/ Gary L. Burge       Name:   Gary L.
Burge       Title:   Chief Financial Officer     HURON (UK) LIMITED,     a UK
limited liability company       By:   /s/ Gary L. Burge       Name:   Gary L.
Burge       Title:   Chief Financial Officer     AAXIS TECHNOLOGIES, INC.,     a
Virginia corporation       By:   /s/ Gary L. Burge       Name:   Gary L. Burge  
    Title:   Chief Financial Officer



--------------------------------------------------------------------------------

    FAB ADVISORY SERVICES, LLC,     an Illinois limited liability company      
By:   /s/ Gary L. Burge       Name:   Gary L. Burge       Title:   Chief
Financial Officer

 

    GLASS & ASSOCIATES, INC.,     a Delaware corporation       By:   /s/ Gary L.
Burge       Name:   Gary L. Burge       Title:   Chief Financial Officer

 

    GLASS EUROPE LIMITED,     a United Kingdom Private Company       By:   /s/
Gary L. Burge       Name:   Gary L. Burge       Title:   Chief Financial Officer

 

    WELLSPRING PARTNERS, LTD.,     a Delaware corporation       By:   /s/ Gary
L. Burge       Name:   Gary L. Burge       Title:   Chief Financial Officer

 

    WELLSPRING VALUATION, LTD.,     a Delaware corporation       By:   /s/ Gary
L. Burge       Name:   Gary L. Burge       Title:   Chief Financial Officer

 

    KABUSHIKI KAISHA HURON CONSULTING GROUP,     a Japan business corporation  
    By:   /s/ Gary L. Burge       Name:   Gary L. Burge       Title:   Chief
Financial Officer

 

    HURON DEMAND LLC,     a Delaware limited liability company       By:   /s/
Gary L. Burge       Name:   Gary L. Burge       Title:   Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE     AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent
      By:   /s/ Michael Brashler       Name:   Michael Brashler       Title:  
Vice President



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A., as L/C Issuer, Swingline Lender and Lender  
    By:   /s/ David Bacon       Name:   David Bacon       Title:   VP    
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION       By:   /s/ Nathan Margol      
Name:   Nathan Margol       Title:   Vice President     FIFTH THIRD BANK      
By:           Name:         Title:       HSBC BANK USA, NATIONAL ASSOCIATION    
  By:           Name:         Title:       NATIONAL CITY BANK       By:   /s/
Stephanie Kline       Name:   Stephanie Kline       Title:   Senior Vice
President     THE PRIVATE BANK AND TRUST COMPANY       By:   /s/ James L. Rolfe
      Name:   James L. Rolfe       Title:   Managing Director     RBS CITIZENS,
N.A.       By:   /s/ M. James Barry       Name:   M. James Barry       Title:  
Vice President     SUNTRUST BANK       By:   /s/ J. Matthew Rowand       Name:  
J. Matthew Rowand       Title:   Vice President



--------------------------------------------------------------------------------

    TD BANK, N.A.       By:   /s/ Kevin D. Turner       Name:   Kevin D. Turner
      Title:   Director

 

    THE NORTHERN TRUST COMPANY       By:   /s/ Morgan A. Lyons       Name:  
Morgan A. Lyons       Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

CREDIT AGREEMENT

dated as of June 7, 2006

among

HURON CONSULTING GROUP INC.,

as the Company

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

and

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and Issuing Lender

BANC OF AMERICA SECURITIES LLC

and

J.P. MORGAN SECURITIES INC.,

as Co-Lead Arrangers and Joint Book Managers

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Syndication Agent

and

THE PRIVATEBANK AND TRUST COMPANY,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page SECTION 1   

DEFINITIONS

   1 1.1   

Definitions

   1 1.2   

Other Interpretive Provisions

   18 1.3   

Retroactive Adjustments to Applicable Margin

   19 1.4   

Accounting Terms and Provisions

   19 SECTION 2    COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER
OF CREDIT PROCEDURES    20 2.1   

Commitments

   20    2.1.1     Revolving Commitments    20    2.1.2     Letter of Credit
Commitment    20    2.1.3     Term Loan A    20    2.1.4     Increase in
Revolving Commitments    20 2.2   

Loan Procedures

   21    2.2.1     Various Types of Loans    21    2.2.2     Borrowing
Procedures    21    2.2.3     Conversion and Continuation Procedures    22   
2.2.4     Swing Line Facility    23 2.3   

Letter of Credit Procedures

   24    2.3.1     L/C Applications    24    2.3.2     Participations in Letters
of Credit    25    2.3.3     Reimbursement Obligations    25    2.3.4
    Funding by Lenders to Issuing Lender    26 2.4   

Commitments Several

   26 2.5   

Certain Conditions

   26 SECTION 3   

EVIDENCING OF LOANS

   26 3.1   

Notes

   26 3.2   

Recordkeeping

   26 SECTION 4   

INTEREST

   27 4.1   

Interest Rates

   27 4.2   

Interest Payment Dates

   27 4.3   

Setting and Notice of LIBOR Rates

   27 SECTION 5   

FEES

   27 5.1   

Non-Use Fee

   27 5.2   

Letter of Credit Fees

   28 5.3   

Administrative Agent’s Fees

   28 SECTION 6   

REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS

   28 6.1   

Reduction or Termination of the Revolving Commitment

   28   

6.1.1     Voluntary Reduction or Termination of the Revolving Commitment

   28   

6.1.2     All Reductions of the Revolving Commitment

   28 6.2   

Prepayments

   28   

6.2.1     Voluntary Prepayments

   29   

6.2.2     Mandatory Prepayments

   29 6.3   

Repayments

   30   

6.3.1     Revolving Loans

   30   

6.3.2     Term Loan A

   30 SECTION 7   

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES

   30 7.1   

Making of Payments

   30



--------------------------------------------------------------------------------

7.2     

Application of Certain Payments

   30 7.3     

Due Date Extension

   31 7.4     

Setoff

   31 7.5     

Payments Generally; Administrative Agent’s Clawback

   31 7.6     

Proration of Payments

   33 7.7     

Taxes

   33 SECTION 8   

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS

   35 8.2      Basis for Determining Interest Rate Inadequate or Unfair    36
8.3      Changes in Law Rendering LIBOR Loans Unlawful    36 8.4      Funding
Losses    36 8.5      Right of Lenders to Fund through Other Offices    37 8.6  
  

Discretion of Lenders as to Manner of Funding

   37 8.7      Mitigation of Circumstances; Replacement of Lenders    37 8.8  
   Conclusiveness of Statements; Survival of Provisions    37 SECTION 9   
REPRESENTATIONS AND WARRANTIES    38 9.1      Organization    38 9.2     

Authorization; No Conflict

   38 9.3      Validity and Binding Nature    38 9.4      Financial Condition   
38 9.5      No Material Adverse Change    38 9.6      Litigation and Contingent
Liabilities    38 9.7     

Ownership of Properties; Liens

   39 9.8     

Equity Ownership; Subsidiaries

   39 9.9     

Pension Plans

   39 9.10   

Investment Company Act

   40 9.11   

[Intentionally Omitted]

   40 9.12   

Regulation U

   40 9.13   

Taxes

   40 9.14   

Solvency, etc

   40 9.15   

Environmental Matters

   40 9.16   

Insurance

   41 9.17   

Real Property

   41 9.18   

Information

   41 9.19   

Intellectual Property

   41 9.20   

Burdensome Obligations

   41 9.21   

Labor Matters

   41 9.22   

No Default

   41 9.23   

Pledge Agreement

   41 SECTION 10   

AFFIRMATIVE COVENANTS

   42 10.1   

Reports, Certificates and Other Information

   42    10.1.1     Annual Report    42    10.1.2     Interim Reports    42   
10.1.3     Compliance Certificates    43    10.1.4     Reports to the SEC and to
Shareholders    43    10.1.5     Notice of Default, Litigation and ERISA Matters
   43    10.1.6     Management Reports    44    10.1.7     Projections    44   
10.1.8     Other Information    44 10.2    Books, Records and Inspections    44
10.3    Maintenance of Property; Insurance    45 10.4    Compliance with Laws;
Payment of Taxes and Liabilities    45

 

ii



--------------------------------------------------------------------------------

10.5     

Maintenance of Existence, etc

   46 10.6     

Use of Proceeds

   46 10.7     

Employee Benefit Plans

   46 10.8     

Environmental Matters

   46 10.9     

Further Assurances

   47 10.10   

Pledge of Capital Securities

   47 10.11   

Subsidiary Guarantors

   47 SECTION 11    NEGATIVE COVENANTS    47 11.1      Debt    47 11.2     
Liens    48 11.3      Restricted Payments    49 11.4     

Mergers, Consolidations, Sales

   50 11.5      Modification of Organizational Documents    51 11.6     
Transactions with Affiliates    51 11.7      Unconditional Purchase Obligations
   51 11.8      Inconsistent Agreements    51 11.9     

Business Activities; Issuance of Equity

   52 11.10    Investments    52 11.11    Fiscal Year    53 11.12    Financial
Covenants    53    11.12.1     Consolidated Fixed Coverage Ratio    53   
11.12.2     Consolidated Leverage Ratio    53 SECTION 12   

EFFECTIVENESS; CONDITIONS OF LENDING, ETC

   53 12.1     

Initial Credit Extension

   54    12.1.1       Notes    54    12.1.2       Authorization Documents    54
   12.1.3       Consents, etc    54    12.1.4       Letter of Direction    54   
12.1.5       Guaranty Agreement    54    12.1.6       Opinions of Counsel    54
   12.1.7       Insurance    54    12.1.8       Payment of Fees    54    12.1.9
      Search Results; Lien Terminations    55    12.1.10     Closing
Certificate, Consents and Permits    55    12.1.11     Other    55 12.2     

Conditions

   55    12.2.1       Compliance with Warranties, No Default, etc    55   
12.2.2       Confirmatory Certificate    55 SECTION 13   

EVENTS OF DEFAULT AND THEIR EFFECT

   55 13.1     

Events of Default

   55    13.1.1     Non-Payment of the Loans, etc    55    13.1.2     Default
under Other Agreements    56    13.1.3     Bankruptcy, Insolvency, etc    56   
13.1.4     Non-Compliance with Loan Documents    56    13.1.5
    Representations; Warranties    56    13.1.6     Invalidity of Guaranty
Documents, etc    56    13.1.7     Change of Control    56    13.1.8
    Judgments    56 13.2      Effect of Event of Default    57 SECTION 14    THE
AGENT    57 14.1      Appointment and Authority    57

 

iii



--------------------------------------------------------------------------------

14.2     

Rights as a Lender

   57 14.3     

Exculpatory Provisions

   57 14.4     

Reliance by Administrative Agent

   58 14.5     

Delegation of Duties

   58 14.6     

Resignation of Administrative Agent

   59 14.7     

Non-Reliance on Administrative Agent and Other Lenders

   59 14.8     

No Other Duties, Etc

   60 14.9      Administrative Agent May File Proofs of Claim    60 14.10   
Collateral and Guaranty Matters    60 14.11    Intercreditor Agreement    61
SECTION 15    GENERAL    61 15.1     

Waiver; Amendments

   61 15.2      Confirmations    62 15.3      Notices; Effectiveness; Electronic
Communication    62    15.3.1     Notices Generally    62    15.3.2
    Electronic Communications    62    15.3.3     The Platform    62    15.3.4
    Change of Address, Etc    63    15.3.5     Reliance by Administrative Agent,
Issuing Lender and Lenders    63 15.4      Computations    63 15.5     
Expenses; Indemnity; Damage Waiver    64    15.5.1     Costs and Expenses    64
   15.5.2     Indemnification by the Company    64    15.5.3     Reimbursement
by Lenders    65    15.5.4     Waiver of Consequential Damages, Etc    65   
15.5.5     Payments    65    15.5.6     Survival    65 15.6      Assignments;
Participations    65 15.7      GOVERNING LAW    69 15.8      Confidentiality   
69 15.09    Survival of Representations and Warranties    70 15.10   
Severability    70 15.11    Nature of Remedies    70 15.12    Entire Agreement
   70 15.13    Counterparts    70 15.14   

Successors and Assigns

   70 15.15    Captions    71 15.16    Customer Identification - USA Patriot Act
Notice    71 15.17   

No Advisory or Fiduciary Responsibility

   71 15.18   

FORUM SELECTION AND CONSENT TO JURISDICTION

   71 15.19    WAIVER OF JURY TRIAL    72

 

iv



--------------------------------------------------------------------------------

ANNEXES

 

ANNEX A    Lenders and Pro Rata Shares ANNEX B    Addresses for Notices
SCHEDULES    SCHEDULE 9.6    Litigation and Contingent Liabilities SCHEDULE 9.8
   Subsidiaries SCHEDULE 9.16    Insurance SCHEDULE 9.17    Real Property
SCHEDULE 9.21    Labor Matters SCHEDULE 11.1    Existing Debt SCHEDULE 11.2   
Existing Liens SCHEDULE 11.11    Investments EXHIBITS    EXHIBIT A    Form of
Note (Section 3.1) EXHIBIT B    Form of Compliance Certificate (Section 10.1.3)
EXHIBIT C    Form of Assignment and Assumption (Section 15.6) EXHIBIT D    Form
of Notice of Borrowing (Section 2.2.2) EXHIBIT E    Form of Notice of
Conversion/Continuation (Section 2.2.3)

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of June 7, 2006 (this “Agreement”) is entered
into among HURON CONSULTING GROUP INC. (the “Company”), the financial
institutions that are or may from time to time become parties hereto (together
with their respective successors and assigns, the “Lenders”) and BANK OF
AMERICA, N.A. (successor to LaSalle Bank National Association), as
administrative agent for the Lenders (together with its successors and assigns
in such capacity, the “Administrative Agent”).

The Lenders have agreed to make available to the Company a senior secured
revolving credit and term loan facilities upon the terms and conditions set
forth herein.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

SECTION 1 DEFINITIONS.

1.1 Definitions. When used herein the following terms shall have the following
meanings:

Account Debtor is defined in the Guaranty Agreement.

Acquired Debt means mortgage Debt or Debt with respect to Capital Leases of a
Person existing at the time such Person became a Subsidiary or assumed by the
Company or a Subsidiary of the Company pursuant to an Acquisition permitted
hereunder (and not created or incurred in connection with or in anticipation of
such Acquisition) which is otherwise permitted by the terms of this Agreement.

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of
fifty percent (50%) of the Capital Securities of any Person, or otherwise
causing any Person to become a Subsidiary, or (c) a merger or consolidation or
any other combination with another Person (other than a Person that is already a
Subsidiary).

Administrative Agent — see the Preamble.

Affected Loan – see Section 8.3.

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote twenty-five percent (25%) or more of the securities
(on a fully diluted basis) having ordinary voting power for the election of
directors or managers or power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise. Unless
expressly stated otherwise herein, neither the Administrative Agent nor any
Lender shall be deemed an Affiliate of any Loan Party.

Agent Fee Letter means the Fee letter dated as of May 21, 2008 among the
Company, the BAS and the Administrative Agent.



--------------------------------------------------------------------------------

Agreement — see the Preamble.

Amendment No. 6 Effectiveness Date means July 8, 2008.

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non- Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

 

Level

  

Consolidated Leverage Ratio

   LIBOR
Margin    Base Rate
Margin    Non-Use
Fee Rate    L/C Fee
Rate I    Greater than 2.50:1    250.0 bps    150.0 bps    50.0 bps    250.0 bps
II    Greater than 2.00:1 but less than or equal to 2.50:1    225.0 bps    125.0
bps    45.0 bps    225.0 bps III    Greater than 1.50:1 but less than or equal
to 2.00:1    200.0 bps    100.0 bps    40.0 bps    200.0 bps IV    Greater than
1.00:1 but less than or equal to 1.50:1    175.0 bps    75.0 bps    35.0 bps   
175.0 bps V    Less than or equal to 1.00:1    150.0 bps    50.0 bps    30.0 bps
   150.0 bps

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective not later than the date five
(5) Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 10.1.3; provided, however, that if a Compliance
Certificate is not delivered when due in accordance therewith, then, upon the
request of the Required Lenders, Pricing Level I shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered. The Applicable Margin in effect from the
Amendment No. 6 Effectiveness Date through the date for delivery of the annual
Compliance Certificate for the fiscal quarter and year ending December 31, 2008
shall be determined based upon Pricing Level I. Determinations by the
Administrative Agent of the appropriate Pricing Level shall be conclusive absent
manifest error. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 1.3(b).

Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arrangers means Banc of America Securities LLC and J.P. Morgan Securities Inc.,
in each case together with its successors and assigns.

Asset Disposition means the sale, lease, assignment or other transfer for value
by the Company or any of its Subsidiaries to any Person (other than a Loan
Party) of any practice group, asset or right of the Company or such Subsidiary
(including, the loss, destruction or damage of any thereof or any actual or
threatened (in writing to any Loan Party) condemnation, confiscation,
requisition, seizure or taking thereof) other than (a) the disposition of any
asset which is to be replaced, and is in fact replaced, within thirty (30) days
with another asset performing the same or a similar function and (b) the sale or
lease of inventory in the ordinary course of business.

 

2



--------------------------------------------------------------------------------

Assignment and Assumption means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 15.6(b)) and accepted by the Administrative Agent, in substantially
the form of Exhibit C or any other form approved by the Administrative Agent.

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.

Attributable Principal Amount means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease).

Bank of America means Bank of America, N.A., together with its successors and
assigns.

Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates in connection with the Loan Documents or the
transactions contemplated thereby including: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.

BAS means Banc of America Securities LLC, together with its successors and
assigns.

Base Rate means for any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus one-half of one percent (0.5%) and (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

Base Rate Margin - see the definition of Applicable Margin.

Borrower Materials – see Section 10.1.8.

BSA - see Section 10.4.

Business Day means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s office (as set forth on
Annex B) is located and, if such day relates to any LIBOR Loan, means any such
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.

 

3



--------------------------------------------------------------------------------

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to the Administrative Agent. Derivatives of such term
have corresponding meanings.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000.00), (d) any repurchase
agreement entered into with any Lender (or commercial banking institution of the
nature referred to in clause (c)) which (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses (a)
through (c) above and (ii) has a market value at the time such repurchase
agreement is entered into of not less than one hundred percent (100%) of the
repurchase obligation of such Lender (or other commercial banking institution)
thereunder and (e) money market accounts or mutual funds which invest
exclusively in assets satisfying the foregoing requirements, and (f) other short
term liquid investments approved in writing by the Administrative Agent.

Change of Control means the occurrence of any of the following events: (a) Any
Person or group of Persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934 (the “Act”), shall acquire beneficial ownership
(within the meaning of Rule 13d-3 promulgated under such Act) of more than
twenty-five percent (25%) of the outstanding securities (on a fully diluted
basis and taking into account any securities or contract rights exercisable,
exchangeable or convertible into equity securities) of the Company having voting
rights in the election of directors under normal circumstances; (b) a majority
of the members of the Board of Directors of the Company shall cease to be
Continuing Members; or (c) the Company shall cease to, directly or indirectly,
own and control sixty-six percent (66%) of each class of the outstanding Capital
Securities of any Wholly-Owned Subsidiary. For purposes of the foregoing,
“Continuing Member” means a member of the Board of Directors of the Company who
either (i) was a member of the Company’s Board of Directors on the day before
the Closing Date and has been such continuously thereafter or (ii) became a
member of such Board of Directors after the day before the Closing Date and
whose election or nomination for election was approved by a vote of the majority
of the Continuing Members then members of the Company’s Board of Directors.

 

4



--------------------------------------------------------------------------------

Closing Date - see Section 12.1.

Code means the Internal Revenue Code of 1986.

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

Company - see the Preamble.

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

Computation Period means each period of four (4) consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.

Consolidated EBITDA means, for any period for the Company and its Subsidiaries,
the sum of (a) Consolidated Net Income, plus, (b) to the extent deducted in
determining such Consolidated Net Income, (i) Consolidated Interest Expense,
plus (ii) taxes, plus (iii) depreciation and amortization, plus (iv) non-cash
stock compensation expense (including FAS123R impact), in each case determined
on a consolidated basis in accordance with GAAP, plus (c) for the periods ending
prior to June 30, 2009, the Stockamp Accounting Adjustments. Except as otherwise
expressly provided, the applicable period shall be the four (4) consecutive
fiscal quarters ending as of the date of determination.

Consolidated EBITDAR means, for any period for the Company and its Subsidiaries,
the sum of (a) Consolidated EBITDA, plus (b) rent and lease expense, in each
case determined on a consolidated basis in accordance with GAAP. Except as
otherwise expressly provided, the applicable period shall be the four
(4) consecutive fiscal quarters ending as of the date of determination.

Consolidated Fixed Charge Coverage Ratio means, for the Company and its
Subsidiaries as of the last day of each fiscal quarter for the period of four
(4) consecutive fiscal quarters ending on such day, the ratio of
(a) Consolidated EBITDAR to (b) Consolidated Fixed Charges, in each case
determined on a consolidated basis in accordance with GAAP.

Consolidated Fixed Charges means, for any period for the Company and its
Subsidiaries, the sum of (a) the cash portion of Consolidated Interest Expense,
plus (b) scheduled principal payments made on Consolidated Funded Debt (and
including, for purposes hereof, all payments under earnout obligations whether
or not constituting Debt hereunder), plus (c) rent and lease expense, plus
(d) the aggregate amount of Restricted Payments actually paid in cash during the
period to Persons other than the Company or any domestic Wholly-Owned
Subsidiary, in each case on a consolidated basis determined in accordance with
GAAP. Except as otherwise expressly provided, the applicable period shall be the
four (4) consecutive fiscal quarters ending as of the date of determination.

Consolidated Funded Debt means Funded Debt of the Company and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

Consolidated Interest Expense means, for any period for the Company and its
Subsidiaries, all interest expense on a consolidated basis determined in
accordance with GAAP, but including, in any event, the interest component under
capital leases and the implied interest component under securitization
transactions. Except as expressly provided otherwise, the applicable period
shall be the four (4) consecutive fiscal quarters ending as of the date of
determination.

 

5



--------------------------------------------------------------------------------

Consolidated Leverage Ratio means, as of the last day of each fiscal quarter,
the ratio of (i) Consolidated Funded Debt on such date, to (ii) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending as of such
day.

Consolidated Net Income means, for any period for the Company and its
Subsidiaries, net income (or loss) determined on a consolidated basis in
accordance with GAAP, but excluding for purposes of determining the Consolidated
Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio, any
extraordinary gains or losses and related tax effects thereon. Except as
otherwise expressly provided, the applicable period shall be the four
(4) consecutive fiscal quarters ending as of the date of determination.

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received;
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby. The term “Contingent Liability” shall
exclude (x) endorsements of instruments for deposit or collection in the
ordinary course of business and product and services warranties extended in the
ordinary course of business, (y) except to the extent required to be recorded as
a liability under GAAP, earn-out obligations relating to any Acquisition and
(z) liabilities attributable to the Company’s contributions of Capital
Securities into the escrow account established in connection with the Stockamp
Acquisition.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

Debt of any Person means, without duplication, (a) all indebtedness of such
Person, (b) all borrowed money of such Person, whether or not evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be

 

6



--------------------------------------------------------------------------------

measured at the fair market value of such property securing such indebtedness at
the time of determination, (f) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances and similar obligations issued for the account of such
Person (including the Letters of Credit), (g) all Hedging Obligations of such
Person, (h) all Contingent Liabilities of such Person, (i) all Debt of any
partnership of which such Person is a general partner and (j) any Capital
Securities or other equity instrument, whether or not mandatorily redeemable,
that under GAAP is characterized as debt, whether pursuant to financial
accounting standards board issuance No. 150 or otherwise.

Defaulting Lender – see Section 2.4.

Dollar and the sign $ mean lawful money of the United States of America.

Domestic Subsidiary means any Subsidiary that is organized under the laws of any
State of the United States or the District of Columbia.

Eligible Assignee means any Person that meets the requirements to be an assignee
under Section 15.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 15.6(b)(iii)).

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

Equity Transaction means, with respect to the Company and its Subsidiaries, any
issuance or sale of its Capital Securities, other than an issuance or sale
(i) of a Subsidiary to the Company or another Subsidiary, (ii) in connection
with a conversion of debt securities to equity, (iii) in connection with the
exercise by a present or former employee, officer or director under a stock
incentive plan, stock option plan or other equity-based compensation plan or
arrangement, and (iv) in connection with an Acquisition otherwise permitted
hereunder.

ERISA means the Employee Retirement Income Security Act of 1974.

Event of Default means any of the events described in Section 13.1.

Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

 

7



--------------------------------------------------------------------------------

Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of one one-hundredth of one percent (0.01)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

First-Tier Foreign Subsidiary means any Foreign Subsidiary that is owned
directly by the Company or a Domestic Subsidiary.

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2006”) refer to the Fiscal Year ending on December 31 of
such calendar year.

Foreign Subsidiary means any Subsidiary that is not a Domestic Subsidiary.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

Funded Debt means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

(b) all purchase money indebtedness (including indebtedness and obligations in
respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than (i) trade accounts payable incurred in the ordinary course of
business and payable on customary trade terms and (ii) except to the extent
required to be recorded as a liability under GAAP, earn-out obligations relating
to Acquisitions);

(c) all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements);

(d) the Attributable Principal Amount of capital leases and Synthetic Leases;

(e) the Attributable Principal Amount of Securitization Transactions;

 

8



--------------------------------------------------------------------------------

(f) all preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments;

(g) Support Obligations in respect of Funded Debt of another Person; and

(h) Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (iii) based on the amount of Funded Debt that is the
subject of the Support Obligations in the case of Support Obligations under
clause (g). For purposes of determining the Consolidated Leverage Ratio, Funded
Debt shall not include liabilities attributable to the Company’s contributions
of Capital Securities into the escrow account established in connection with the
Stockamp Acquisition.

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

Group - see Section 2.2.1.

Guaranty Agreement means the Guaranty Agreement dated as of the date hereof
executed and delivered by the Guarantors, together with any joinders thereto and
any other Guaranty Agreement executed by a Guarantor, in each case in form and
substance satisfactory to the Administrative Agent.

Guarantor means each Material Domestic Subsidiary, together with its respective
successors and assigns.

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

 

9



--------------------------------------------------------------------------------

Indemnitee – see Section 15.5.2.

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period;

(c) the Company may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date; and

(d) no Interest Period with respect to the Term Loan A shall extend beyond any
principal amortization payment date, except to the extent that the portion of
such Loan comprised of LIBOR Loans that is expiring prior to the applicable
principal amortization payment date plus the portion comprised of Base Rate
Loans equals or exceeds the principal amortization payment then due.

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

Issuing Lender means Bank of America, in its capacity as the issuer of Letters
of Credit hereunder, or any Affiliate of Bank of America that may from time to
time issue Letters of Credit, and their successors and assigns in such capacity.

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

L/C Fee Rate - see the definition of Applicable Margin.

Lenders - see the Preamble. References to the “Lenders” shall include the
Issuing Lender; for purposes of clarification only, to the extent that Bank of
America (or any successor Issuing Lender) may have any rights or obligations in
addition to those of the other Lenders due to its status as Issuing Lender, its
status as such will be specifically referenced.

Letter of Credit - see Section 2.1.2.

Letter of Credit Sublimit – see Section 2.1.2.

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

 

10



--------------------------------------------------------------------------------

LIBOR Margin - see the definition of Applicable Margin.

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

LIBOR Rate means, for any Interest Period with respect to a LIBOR Loan, the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“LIBOR Rate” for such Interest Period shall be the rate per annum determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Guaranty Agreement, the Pledge Agreement and all documents, instruments and
agreements delivered in connection with the foregoing.

Loan Party means the Company and each Guarantor.

Loan or Loans means, as the context may require, Revolving Loans, the Term Loan
A and/or Swing Line Loans.

Margin Stock means any “margin stock” as defined in Regulation U.

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of the Loan Parties taken as a whole, (b) a material impairment of
the ability of any Loan Party to perform any of the Obligations under any Loan
Document or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document.

Material Domestic Subsidiary – means, (a) Huron Consulting Group Holdings LLC, a
Delaware limited liability company, (b) Huron Consulting Services LLC, a
Delaware limited liability company, (c) Wellspring Management Services LLC, a
Delaware limited liability company, (d) Huron Demand LLC, a Delaware limited
liability company, and (e) each Domestic Subsidiary of the Company that, for any

 

11



--------------------------------------------------------------------------------

period of four (4) consecutive fiscal quarters (determined as of the last day of
such period), (i) has EBITDA that exceeds $500,000.00 or (ii) when taken
together with all other Domestic Subsidaries that are not Guarantors as a group,
has EBITDA that exceeds $2,000,000.00.

Material First-Tier Foreign Subsidiary means (a) Huron (UK) Limited, a UK
limited liability company, (b) Kabushiki Huron Consulting Group (doing business
as Huron Consulting Group, Ltd.), a Japan business corporation and (c) each
other first-tier Foreign Subsidiary of the Company; provided, however, that no
Foreign Subsidiary of the Company shall be required to become a Guarantor to the
extent that, and so long as, the Company notifies the Administrative Agent that
the Company has determined in good faith that: (i) doing so would result in
material adverse tax consequences upon any Loan Party; and (ii) the failure of
such Foreign Subsidiary to become a Guarantor shall not, and is not reasonably
anticipated to, have a material adverse affect on the financial condition,
business operations or creditworthiness of any Loan Party. If it is determined
pursuant to the foregoing sentence that a Foreign Subsidiary is required to
become a Guarantor, it shall become a Guarantor within sixty (60) days after its
formation or acquisition by a Loan Party. If it is determined that a Foreign
Subsidiary is not required to be a Guarantor and thereafter that either of the
conditions in (i) or (ii) of this paragraph ceases to be applicable (due to a
change in the tax laws or a financial restructuring of the Foreign Subsidiary or
any other reason), then the Foreign Subsidiary shall become a Guarantor within
sixty (60) days after such determination is made.

Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any other member of the
Controlled Group may have any liability.

Net Cash Proceeds means:

(a) with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by the
Company to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and
(iii) amounts required to be applied to the repayment of any Debt secured by a
Lien on the asset subject to such Asset Disposition (other than the Loans);

(b) with respect to any issuance of Capital Securities, the aggregate cash
proceeds received by any Loan Party pursuant to such issuance, net of the direct
costs relating to such issuance (including sales and underwriters’ commissions);
and

(c) with respect to any issuance of Debt, the aggregate cash proceeds received
by any Loan Party pursuant to such issuance, net of the direct costs of such
issuance (including up-front, underwriters’ and placement fees).

Non-U.S. Participant - see Section 7.7(d).

Non-Use Fee Rate - see the definition of Applicable Margin.

Note means a promissory note substantially in the form of Exhibit A.

Notice of Borrowing - see Section 2.2.2.

 

12



--------------------------------------------------------------------------------

Notice of Conversion/Continuation - see Section 2.2.3(b).

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender or its Affiliate or
Administrative Agent, and all Bank Products Obligations, all in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

OFAC - see Section 10.4.

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

Participant - see Section 15.6(d).

Patriot Act – see Section 15.16.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

Permitted Lien means a Lien expressly permitted hereunder pursuant to
Section 11.2.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Platform has the meaning specified in Section 10.1.8.

Pledge Agreement means the pledge agreement dated as of the Amendment No. 6
Effectiveness Date given by the Loan Parties, as pledgors, to the Administrative
Agent to secure the Obligations, and any other pledge agreements that may be
given by any Person pursuant to the terms hereof, in each case as the same may
be amended and modified from time to time.

Pro Forma Basis means, with respect to any transaction, for purposes of
determining (i) the Consolidated Leverage Ratio both for purposes of financial
covenant compliance in Section 11.12.2 and for purposes of determining the
appropriate Pricing Level in the definition of “Applicable Margin”,
(ii) incurrence of Debt under Section 11.1(i), and (iii) the permissibility of
Acquisitions under Section 11.4, that such transaction shall be deemed to have
occurred as of the first day of the period of four (4) consecutive fiscal
quarters ending as of the end of the most recent fiscal quarter for which annual
or quarterly financial statements shall have been delivered in accordance with
the provisions hereof. Further, for purposes of making calculations on a Pro
Forma Basis hereunder, (a) in the case of any Asset Disposition, (i) income
statement items (whether positive or negative) attributable to the property,
entities

 

13



--------------------------------------------------------------------------------

or business units that are the subject of such Asset Disposition shall be
excluded to the extent relating to any period prior to the date thereof and
(ii) Debt paid or retired in connection with such Asset Disposition shall be
deemed to have been paid and retired as of the first day of the applicable
period; (b) in the case of any Acquisition, merger or consolidation, (i) income
statement items (whether positive or negative) attributable to the property,
entities or business units that are the subject thereof shall be included to the
extent relating to any period prior to the date thereof and (ii) Debt incurred
in connection with such Acquisition, merger or consolidation, shall be deemed to
have been incurred as of the first day of the applicable period (and interest
expense shall be imputed for the applicable period assuming prevailing interest
rates hereunder) ; and (c) in the case of incurrence of Debt under
Section 11.1(i), the Debt shall be deemed to have been incurred as of the first
day of the applicable period (and interest expense shall be imputed for the
applicable period assuming prevailing interest rates in respect thereof).

Pro Rata Share means:

(i) Revolving Commitments. With respect to each Lender’s obligation to make
Revolving Loans, participate in Letters of Credit, reimburse the Issuing Lender,
and receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (x) prior to the Revolving Commitments being terminated or
reduced to zero, the percentage obtained by dividing (i) such Lender’s Revolving
Commitment, by (ii) the aggregate Revolving Commitments of all of the Revolving
Lenders, and (y) from and after the time the Revolving Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (i) the
aggregate unpaid principal amount of such Lender’s Revolving Outstandings (after
settlement and repayment of all Swing Line Loans by the Lenders) by (ii) the
aggregate unpaid principal amount of all Revolving Outstandings;

(ii) Term Loan A Commitments. With respect to each Lender’s obligation to make
its pro rata share of the Term Loan A, and receive payments of principal,
interest, fees, costs and expenses with respect thereto, the percentage obtained
by dividing (i) the aggregate unpaid principal amount of such Lender’s Term Loan
A by (ii) the aggregate unpaid principal amount of the Term Loan A; and

(iii) Total Commitments. For purposes of determinations under “Required Lenders”
and otherwise with respect to costs and expenses hereunder, with respect to each
Lender, the percentage obtained by dividing (i) the sum of the amount of such
Lender’s Revolving Commitment or Revolving Outstandings, as appropriate, plus
the aggregate unpaid principal amount of such Lender’s Term Loan A, by (ii) the
sum of the aggregate amount of all the Revolving Commitments or the aggregate
unpaid principal amount of all Revolving Outstandings, as appropriate, plus the
aggregate unpaid principal amount of the Term Loan A.

Refunded Swing Line Loan - see Section 2.2.4(c).

Register – see Section 15.6(c).

Regulation D means Regulation D of the FRB.

Regulation U means Regulation U of the FRB.

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees and advisors of
such Person and of such Person’s Affiliates.

 

14



--------------------------------------------------------------------------------

Replacement Lender – see Section 8.7(b).

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

Required Lenders means, at any time, Lenders whose Pro Rata Shares exceed
sixty-six and two-thirds of one percent (66 2/3%) as determined pursuant to the
definition of “Pro Rata Share”; provided, however, that the Pro Rata Shares of
any Defaulting Lender shall not be included in the calculation of “Required
Lenders” for so long as such Lender remains a Defaulting Lender. In the event
that at any time there are only two Lenders, then Required Lenders means both
Lenders.

Restricted Payments – see Section 11.3.

Revolving Commitment means, with respect to each Lender with a Revolving
Commitment, such Lender’s commitment to make Revolving Loans, participate in
Letters of Credit and reimburse the Issuing Lender, and with respect to all of
the Lenders with Revolving Commitments, the aggregate amount of the Revolving
Commitments, or TWO HUNDRED FORTY MILLION AND 00/100 DOLLARS ($240,000,000.00),
as increased or reduced, from time to time, in accordance with the provisions of
Section 2.1.4 or Section 6.1, as appropriate. The Revolving Commitments, as of
the Amendment No. 6 Effectiveness Date, are set out in Annex A.

Revolving Commitment Amount means, with respect to each Lender with a Revolving
Commitment, the amount of such Lender’s Revolving Commitment, and with respect
to all of the Lenders with Revolving Commitments, the aggregate amount of the
Revolving Commitments. The Revolving Commitment Amounts, as of the Amendment
No. 6 Effectiveness Date, are set out in Annex A.

Revolving Loan - see Section 2.1.1.

Revolving Loan Availability means the Revolving Commitments.

Revolving Obligations means the Revolving Loans, the aggregate Stated Amount of
Letters of credit, and the Swing Line Loans.

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

Sale and Leaseback Transaction means, with respect to the Company or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Loan Party) whereby the Company or such Subsidiary shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

Securitization Transaction means any financing or factoring or similar
transaction (or series of such transactions) entered into by the Company or any
of its Subsidiaries pursuant to which such Person may sell, convey or otherwise
transfer, or grant a security interest in, accounts, payments, receivables,

 

15



--------------------------------------------------------------------------------

rights to future lease payments or residuals or similar rights to payment (the
“Securitization Receivables”) to a special purpose subsidiary or affiliate (a
“Securitization Subsidiary”) or any other Person.

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Loan Party.

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

Stockamp means Stockamp & Associates, Inc., an Oregon corporation.

Stockamp Accounting Adjustments means adjustments (positive or negative) to
Consolidated EBITDA giving effect to the Stockamp Acquisition and the transition
from “cash basis” accounting to “accrual” accounting in connection therewith, on
the recommendation of an independent third-party accounting firm or financial
services firm reasonably acceptable to the Administrative Agent, and which
adjustments shall be reasonably acceptable to the Administrative Agent.

Stockamp Acquisition means the acquisition of substantially all of the assets,
business and operations by the Company pursuant to the Stockamp Acquisition
Agreement and all other documents and instruments executed in connection
therewith.

Stockamp Acquisition Agreement means that certain asset purchase agreement,
dated as of July 8, 2008, by and among Stockamp, the shareholders of Stockamp
and the Company.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than
fifty percent (50%) of the ordinary voting power for the election of directors
or other managers of such corporation, partnership, limited liability company or
other entity. Unless the context otherwise requires, each reference to
Subsidiaries herein shall be a reference to Subsidiaries of the Company.

Support Obligations means, as to any Person, any (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Funded Debt or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Funded Debt or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Funded Debt or other obligation of the payment or performance of such
Funded Debt or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Funded Debt or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such Funded
Debt or other obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Funded Debt or other obligation
of any other Person, whether or not such Funded Debt or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Funded Debt to obtain any such Lien). The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. For purposes hereof, except to the extent
required to be recorded as a liability under GAAP, the term “Support
Obligations” shall not include earn-out obligations relating to any Acquisition.

 

16



--------------------------------------------------------------------------------

Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) Revolving Loan Availability (less Revolving Outstandings at such time).

Swing Line Commitment Amount means $15,000,000.00, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Commitment of the Swing Line Lender.

Swing Line Lender means Bank of America.

Swing Line Loan - see Section 2.2.4.

Synthetic Lease means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

Termination Date means the earlier to occur of (a) February 23, 2012 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or 13.

Termination Event means, with respect to a Pension Plan that is subject to
Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any
other member of the Controlled Group from such Pension Plan during a plan year
in which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA,
(d) the institution by the PBGC of proceedings to terminate such Pension Plan or
(e) any event or condition that might constitute grounds under Section 4042 of
ERISA for the termination of, or appointment of a trustee to administer, such
Pension Plan.

Term Loan A shall have the meaning provided in Section 2.1.3.

Term Loan A Commitment means, with respect to each Lender with Term Loan A
Commitments, such Lender’s commitment to make its pro rata share of the Term
Loan A, and with respect to all the Lenders with Term Loan A Commitments, the
aggregate amount of the Term Loan A Commitments, or Two Hundred Twenty Million
and 00/100 Dollars ($220,000,000.00). The Term Loan A Commitments, as of the
Amendment No. 6 Effectiveness Date, are set out in Annex A.

Term Loan A Commitment Amount means, with respect to each Lender with Term Loan
A Commitments, the amount of such Lender’s Term Loan A Commitment, and with
respect to all of the Lenders with Term Loan A Commitments, the aggregate amount
of the Term Loan A Commitments. The Term Loan A Commitment Amounts, as of the
Amendment No. 6 Effectiveness Date, are set out in Annex A.

Total Commitments means the Revolving Commitments and the Term Loan A
Commitments.

 

17



--------------------------------------------------------------------------------

Total Commitment Amount means the Revolving Commitment Amounts and the Term Loan
A Commitment Amounts.

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Type - see Section 2.2.1.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

Withholding Certificate - see Section 7.7(d).

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

1.2 Other Interpretive Provisions. The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

(a) Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

(b) The term “including” is not limiting and means “including without
limitation.”

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

(e) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

(f) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Company, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall

 

18



--------------------------------------------------------------------------------

not be construed against the Administrative Agent or the Lenders merely because
of the Administrative Agent’s or Lenders’ involvement in their preparation.

1.3 Retroactive Adjustments to Applicable Margin.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s prime rate shall be made on the basis of a year
of three hundred sixty-five (365) or three hundred sixty-six (366) days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a three hundred sixty (360)-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a three hundred sixty-five (365)-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 7.5(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Company shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders and/or the
Issuing Lender, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to any Loan Party under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the Issuing Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent, any Lender or the any Issuing
Lender, as the case may be, under Section 2.3 or Section 13.2. The Company’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

1.4 Accounting Terms and Provisions.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the audited financial statements of the Company for the fiscal
year ended December 31, 2007, except as otherwise specifically prescribed
herein.

(b) Notwithstanding any provision herein to the contrary, determinations of
(i) the applicable pricing level under the definition of “Applicable Margin” and
(ii) compliance with the Consolidated Leverage Ratio in Section 11.12.2 shall,
in each case, be made on a Pro Forma Basis.

(c) The Company will provide a written summary of material changes in GAAP or in
the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 10.1.3. If at any time any
change in GAAP or in the consistent application thereof would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall object in writing
to determining compliance based on such change, then such computations shall
continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 10.1.1 or 10.1.2 as to which no such
objection has been made.

 

19



--------------------------------------------------------------------------------

SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.

2.1 Commitments. On and subject to the terms and conditions of this Agreement,
each of the Lenders, severally and for itself alone, agrees to make loans to,
and to issue or participate in letters of credit for the account of, the Company
as follows:

2.1.1 Revolving Commitments. Each Lender agrees to make loans on a revolving
basis (“Revolving Loans”) from time to time until the Termination Date in such
Lender’s Pro Rata Share of such aggregate amounts as the Company may request
from all Lenders; provided that the Revolving Outstandings will not at any time
exceed the Revolving Loan Availability (less the amount of any Swing Line Loans
outstanding at such time).

2.1.2 Letter of Credit Commitment. Subject to Section 2.3.1, the Issuing Lender
agrees to issue letters of credit, in each case containing such terms and
conditions as are permitted by this Agreement and are reasonably satisfactory to
the Issuing Lender (each, a “Letter of Credit”), at the request of and for the
account of the Company from time to time before the scheduled Termination Date
and, as more fully set forth in Section 2.3.2, each Lender agrees to purchase a
participation in each such Letter of Credit; provided that (a) the aggregate
Stated Amount of all Letters of Credit shall not at any time exceed
$20,000,000.00 (the “Letter of Credit Sublimit”), and (b) the Revolving
Outstandings shall not at any time exceed the Revolving Loan Availability (less
the amount of any Swing Line Loans outstanding at such time).

2.1.3 Term Loan A. On the Amendment No. 6 Effectiveness Date, the Lenders with
Term Loan A Commitments will make a term loan (the “Term Loan A”) to the Company
in an original aggregate principal amount of TWO HUNDRED TWENTY MILLION DOLLARS
($220,000,000.00). The Term Loan A may be advanced net of any original issue
discount as may be agreed and may consist of Base Rate Loans, LIBOR Rate Loans,
or a combination, as the Company may request. Amounts repaid on the Term Loan A
may not be reborrowed.

2.1.4 Increase in Revolving Commitments. Subject to the terms and conditions set
forth herein, the Company may, at any time, upon written notice to the
Administrative Agent, increase the Revolving Commitments by up to SIXTY MILLION
DOLLARS ($60,000,000.00) to not more than THREE HUNDRED MILLION DOLLARS
($300,000,000.00); provided that:

(a) the Company shall obtain commitments for the amount of the increase from
existing Lenders or other commercial banks and financial institutions reasonably
acceptable to the Administrative Agent, which other commercial banks and
financial institutions shall join in this Agreement as Lenders by joinder
agreement in form and substance reasonably acceptable to the Administrative
Agent; provided that no existing Lender shall be required to increase its Pro
Rata Share of the Revolving Commitment, and none of the Administrative Agent and
the Arrangers shall have any responsibility for arranging such additional
Revolving Commitments without their prior written consent and subject to such
conditions, including fee arrangements, as they may require in connection
therewith;

(b) any such increase shall be in a minimum aggregate principal amount of
$5,000,000.00 and integral multiples of $1,000,000.00 in excess thereof (or the
remaining amount, if less);

 

20



--------------------------------------------------------------------------------

(c) if any Revolving Loans are outstanding at the time of any such increase, the
Company will make such payments and adjustments on the Revolving Loans
(including payment of any break-funding amounts owing under Section 8.4) as may
be necessary to give effect to the revised commitment percentages and commitment
amounts;

(d) upfront fees, if any, in respect of the new commitments so established,
shall be paid;

(e) the conditions to the making of a Revolving Loan set forth in Section 12.2
shall be satisfied.

In connection with any such increase in the Revolving Commitments, Annex A will
be revised to reflect the modified commitments and commitment percentages of the
Lenders, and the Company will provide supporting resolutions, legal opinions,
promissory notes and other items as may be reasonably requested by the
Administrative Agent and the Lenders in connection therewith. In the event of
any nonratable increase in the Revolving Commitments under this subsection, the
Company shall prepay any Revolving Loans outstanding on the date that the
increase in the Revolving Commitments becomes effective (and pay any additional
amounts required pursuant to Section 8.4) to the extent necessary to make the
outstanding Revolving Loans reflect each Lender’s Pro Rata Share. This
subsection shall supersede any provisions in this Agreement to the contrary
(including without limitation Section 15.1).

2.2 Loan Procedures.

2.2.1 Various Types of Loans. Each Revolving Loan and the Term Loan A shall be
divided into tranches which are either Base Rate Loans or LIBOR Loans (each a
“type” of Loan), as the Company shall specify in the related notice of borrowing
or conversion pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans comprising the
Revolving Loans or the Term Loan A, as applicable, and having the same Interest
Period which expire on the same day are sometimes called a “Group” or
collectively “Groups”. Base Rate Loans and LIBOR Loans may be outstanding at the
same time, provided that with respect to the Revolving Loans, not more than ten
(10) different Groups of LIBOR Loans shall be outstanding at any one time, and
with respect to the Term Loan A, not more than six (6) different Groups of LIBOR
Loans shall be outstanding at any one time. All borrowings, conversions and
repayments of Revolving Loans or Loans comprising the Term Loan A shall be
effected so that each Lender will have a ratable share (according to its Pro
Rata Share) of all types and Groups of Loans.

2.2.2 Borrowing Procedures. The Company shall give written notice (each such
written notice, a “Notice of Borrowing”) substantially in the form of Exhibit D
or telephonic notice (followed immediately by a Notice of Borrowing) to the
Administrative Agent of each proposed borrowing not later than (a) in the case
of a Base Rate borrowing, 11:00 a.m., Chicago time, on the proposed date of such
borrowing, and (b) in the case of a LIBOR Rate borrowing,11:00 a.m., Chicago
time, at least three (3) Business Days prior to the proposed date of such
borrowing. Each such notice shall be effective upon receipt by the
Administrative Agent, shall be irrevocable, and shall specify whether the
borrowing is to be a Revolving Loan or a Term Loan A advance, the date, amount
and type of borrowing and, in the case of a LIBOR borrowing, the initial
Interest Period therefor. Promptly upon receipt of such notice, the
Administrative Agent shall advise each Lender thereof. Not later than 1:00 p.m.,
Chicago time, on the date of a proposed borrowing, each Lender shall provide the
Administrative Agent at the office specified by the Administrative Agent with
immediately available funds covering such Lender’s Pro Rata Share of such
borrowing and, so long as the Administrative Agent has not received written
notice that the conditions precedent set forth in Section 12.2.2 with respect to
such borrowing have not been satisfied, the Administrative Agent shall pay over
the funds received by the

 

21



--------------------------------------------------------------------------------

Administrative Agent to the Company on the requested borrowing date. Each
borrowing shall be on a Business Day. Each Base Rate borrowing shall be in an
aggregate amount of at least $150,000.00 and an integral multiple of $100,000.00
and each LIBOR borrowing shall be in an aggregate amount of at least $250,000.00
and an integral multiple of at least $250,000.00.

2.2.3 Conversion and Continuation Procedures.

(a) Subject to Section 2.2.1, the Company may, upon irrevocable written notice
to the Administrative Agent in accordance with clause (b) below:

(A) elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $250,000.00 a higher integral multiple of
$250,000.00) into Loans of the other type; or

(B) elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an aggregate amount not less than $250,000.00 or a higher integral multiple of
$250,000.00) for a new Interest Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$250,000.00 and an integral multiple of $250,000.00.

(b) The Company shall give written notice (each such written notice, a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit E or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 a.m.,
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 a.m., Chicago time, at
least three (3) Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:

(A) the proposed date of conversion or continuation;

(B) the aggregate amount of Loans to be converted or continued;

(C) the type of Loans resulting from the proposed conversion or continuation;
and

(D) in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.

(c) If upon the expiration of any Interest Period applicable to LIBOR Loans, the
Company has failed to select timely a new Interest Period to be applicable to
such LIBOR Loans, the Company shall be deemed to have elected to convert such
LIBOR Loans into Base Rate Loans effective on the last day of such Interest
Period.

(d) The Administrative Agent will promptly notify each Lender of its receipt of
a Notice of Conversion/Continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Company, of the details of any automatic
conversion.

 

22



--------------------------------------------------------------------------------

(e) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.

2.2.4 Swing Line Facility.

(a) The Administrative Agent shall notify the Swing Line Lender upon the
Administrative Agent’s receipt of any Notice of Borrowing. Subject to the terms
and conditions set forth herein, the Swing Line Lender agrees, in reliance upon
the agreements of the other Lenders set forth in this Section 2.2.4, the Swing
Line Lender may, in its sole discretion, make available from time to time until
the Termination Date advances (each, a “Swing Line Loan”) in accordance with any
such notice, notwithstanding that after making a requested Swing Line Loan, the
sum of the Swing Line Lender’s Pro Rata Share of the Revolving Outstanding and
all outstanding Swing Line Loans, may exceed the Swing Line Lender’s Pro Rata
Share of the Revolving Commitment. The provisions of this Section 2.2.4 shall
not relieve Lenders of their obligations to make Revolving Loans under
Section 2.1.1; provided that if the Swing Line Lender makes a Swing Line Loan
pursuant to any such notice, such Swing Line Loan shall be in lieu of any
Revolving Loan that otherwise may be made by the Lenders pursuant to such
notice. The aggregate amount of Swing Line Loans outstanding shall not exceed at
any time the Swing Line Availability. Until the Termination Date, the Company
may from time to time borrow, repay and reborrow under this Section 2.2.4. Each
Swing Line Loan shall be made pursuant to a Notice of Borrowing delivered by the
Company to the Administrative Agent in accordance with Section 2.2.2. Any such
notice must be given no later than 2:00 p.m., Chicago time, on the Business Day
of the proposed Swing Line Loan. Unless the Swing Line Lender has received at
least one (1) Business Day’s prior written notice from the Required Lenders
instructing it not to make a Swing Line Loan, the Swing Line Lender shall,
notwithstanding the failure of any condition precedent set forth in
Section 12.2, be entitled to fund that Swing Line Loan, and to have such Lender
make Revolving Loans in accordance with Section 2.2.4(c) or purchase
participating interests in accordance with Section 2.2.4(d). Notwithstanding any
other provision of this Agreement or the other Loan Documents, each Swing Line
Loan shall constitute a Base Rate Loan. The Company shall repay the aggregate
outstanding principal amount of each Swing Line Loan upon demand therefor by the
Administrative Agent.

(b) The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date if not sooner paid in full.

(c) The Swing Line Lender, at any time and in its sole and absolute discretion,
shall on behalf of the Company (and the Company hereby irrevocably authorizes
the Swing Line Lender to so act on its behalf) request each Lender with a
Commitment (including the Swing Line Lender) to make a Revolving Loan to the
Company (which shall be a Base Rate Loan) in an amount equal to that Lender’s
Pro Rata Share of the principal amount of all Swing Line Loans (the “Refunded
Swing Line Loan”) outstanding on the date such notice is given. Unless any of
the events described in Section 13.1.3 has occurred (in which event the
procedures of Section 2.2.4(d) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Loan are then satisfied, each Lender shall disburse directly to the
Administrative Agent, its Pro Rata Share on behalf of the Swing Line Lender,
prior to 2:00 p.m., Chicago time, in immediately available funds on the date
that notice is given (provided that such notice is given by 12:00 noon, Chicago
time, on such date). The proceeds of those Revolving Loans shall be immediately
paid to the Swing Line Lender and applied to repay the Refunded Swing Line Loan.

 

23



--------------------------------------------------------------------------------

(d) If, prior to refunding a Swing Line Loan with a Revolving Loan pursuant to
Section 2.2.4(c), one of the events described in Section 13.1.3 has occurred,
then, subject to the provisions of Section 2.2.4(e) below, each Lender shall, on
the date such Revolving Loan was to have been made for the benefit of the
Company, purchase from the Swing Line Lender an undivided participation interest
in the Swing Line Loan in an amount equal to its Pro Rata Share of such Swing
Line Loan. Upon request, each Lender shall promptly transfer to the Swing Line
Lender, in immediately available funds, the amount of its participation
interest.

(e) Each Lender’s obligation to make Revolving Loans in accordance with
Section 2.2.4(c) and to purchase participation interests in accordance with
Section 2.2.4(d) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Unmatured Event of Default or Event of Default; (iii) any
inability of the Company to satisfy the conditions precedent to borrowing set
forth in this Agreement at any time or (iv) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent or the Swing Line Lender, as applicable, by 2:00 p.m.,
Chicago time, the amount required pursuant to Section 2.2.4(c) or 2.2.4(d), as
the case may be, on the Business Day on which such Lender receives notice from
the Administrative Agent of such payment or disbursement (it being understood
that any such notice received after noon, Chicago time, on any Business Day
shall be deemed to have been received on the next following Business Day), such
Lender agrees to pay interest on such amount to the Administrative Agent for the
Swing Line Lender’s account forthwith on demand, for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three (3) days
after demand, the Federal Funds Rate from time to time in effect and
(b) thereafter, the Base Rate from time to time in effect.

2.3 Letter of Credit Procedures.

2.3.1 L/C Applications. The Company shall execute and deliver to the Issuing
Lender the Master Letter of Credit Agreement from time to time in effect. The
Company shall give notice to the Administrative Agent and the Issuing Lender of
the proposed issuance of each Letter of Credit on a Business Day which is at
least three (3) Business Days (or such lesser number of days as the
Administrative Agent and the Issuing Lender shall agree in any particular
instance in their sole discretion) prior to the proposed date of issuance of
such Letter of Credit. Each such notice shall be accompanied by an L/C
Application, duly executed by the Company and in all respects satisfactory to
the Administrative Agent and the Issuing Lender, together with such other
documentation as the Administrative Agent or the Issuing Lender may request in
support thereof, it being understood that each L/C Application shall specify,
among other things, the date on which the proposed Letter of Credit is to be
issued, the expiration date of such Letter of Credit (which shall not be later
than the scheduled Termination Date (unless such Letter of Credit is Cash
Collateralized)) and whether such Letter of Credit is to be transferable in
whole or in part. Any Letter of Credit outstanding after the scheduled
Termination Date which is Cash Collateralized for the benefit of the Issuing
Lender shall be the sole responsibility of the Issuing Lender. So long as the
Issuing Lender has not received written notice that the conditions precedent set
forth in Section 12 with respect to the issuance of such Letter of Credit have
not been satisfied, the Issuing Lender shall issue such Letter of Credit on the
requested issuance date. The Issuing Lender shall promptly advise the
Administrative Agent of the issuance of each Letter of Credit and of any
amendment thereto, extension thereof or event or circumstance changing the
amount available for drawing thereunder. In the

 

24



--------------------------------------------------------------------------------

event of any inconsistency between the terms of the Master Letter of Credit
Agreement, any L/C Application and the terms of this Agreement, the terms of
this Agreement shall control.

2.3.2 Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender with a Commitment, and each such Lender shall be
deemed irrevocably and unconditionally to have purchased and received from the
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Pro Rata Share, in such Letter of
Credit and the Company’s reimbursement obligations with respect thereto. If the
Company does not pay any reimbursement obligation when due, the Company shall be
deemed to have immediately requested that the Lenders make a Revolving Loan
which is a Base Rate Loan in a principal amount equal to such reimbursement
obligations. The Administrative Agent shall promptly notify such Lenders of such
deemed request and, without the necessity of compliance with the requirements of
Section 2.2.2, Section 12.2 or otherwise, such Lender shall make available to
the Administrative Agent its Pro Rata Share of such Loan. The proceeds of such
Loan shall be paid over by the Administrative Agent to the Issuing Lender for
the account of the Company in satisfaction of such reimbursement obligations.
For the purposes of this Agreement, the unparticipated portion of each Letter of
Credit shall be deemed to be the Issuing Lender’s “participation” therein. The
Issuing Lender hereby agrees, upon request of the Administrative Agent or any
Lender, to deliver to the Administrative Agent or such Lender a list of all
outstanding Letters of Credit issued by the Issuing Lender, together with such
information related thereto as the Administrative Agent or such Lender may
reasonably request.

2.3.3 Reimbursement Obligations.

(a) The Company hereby unconditionally and irrevocably agrees to reimburse the
Issuing Lender for each payment or disbursement made by the Issuing Lender under
any Letter of Credit honoring any demand for payment made by the beneficiary
thereunder, in each case on the date that such payment or disbursement is made.
Any amount not reimbursed on the date of such payment or disbursement shall bear
interest from the date of such payment or disbursement to the date that the
Issuing Lender is reimbursed by the Company therefor, payable on demand, at a
rate per annum equal to the Base Rate from time to time in effect plus the Base
Rate Margin from time to time in effect plus, beginning on the third Business
Day after receipt of notice from the Issuing Lender of such payment or
disbursement, two percent (2%). The Issuing Lender shall notify the Company and
the Administrative Agent whenever any demand for payment is made under any
Letter of Credit by the beneficiary thereunder; provided that the failure of the
Issuing Lender to so notify the Company or the Administrative Agent shall not
affect the rights of the Issuing Lender or the Lenders in any manner whatsoever.

(b) The Company’s reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (b) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or any other Person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between any
Loan Party and the beneficiary named in any Letter of Credit), (c) the validity,
sufficiency or genuineness of any document which the Issuing Lender has
determined in good faith complies on its face with the terms of the applicable
Letter of Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d)

 

25



--------------------------------------------------------------------------------

the surrender or impairment of any security for the performance or observance of
any of the terms hereof. Without limiting the foregoing, no action or omission
whatsoever by the Administrative Agent or any Lender (excluding any Lender in
its capacity as the Issuing Lender) under or in connection with any Letter of
Credit or any related matters shall result in any liability of the
Administrative Agent or any Lender to the Company, or relieve the Company of any
of its obligations hereunder to any such Person.

2.3.4 Funding by Lenders to Issuing Lender. If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and (a) the Company has not
reimbursed the Issuing Lender in full for such payment or disbursement by
11:00 a.m., Chicago time, on the date of such payment or disbursement, (b) a
Revolving Loan cannot be made in accordance with Section 2.3.2 or (c) any
reimbursement received by the Issuing Lender from the Company is or must be
returned or rescinded upon or during any bankruptcy or reorganization of the
Company or otherwise, each other Lender with a Commitment shall be obligated to
pay to the Administrative Agent for the account of the Issuing Lender, in full
or partial payment of the purchase price of its participation in such Letter of
Credit, its Pro Rata Share of such payment or disbursement (but no such payment
shall diminish the obligations of the Company under Section 2.3.3), and, upon
notice from the Issuing Lender, the Administrative Agent shall promptly notify
each other Lender thereof. Each other Lender irrevocably and unconditionally
agrees to so pay to the Administrative Agent in immediately available funds for
the Issuing Lender’s account the amount of such other Lender’s Pro Rata Share of
such payment or disbursement. If and to the extent any Lender shall not have
made such amount available to the Administrative Agent by 2:00 p.m., Chicago
time, on the Business Day on which such Lender receives notice from the
Administrative Agent of such payment or disbursement (it being understood that
any such notice received after noon, Chicago time, on any Business Day shall be
deemed to have been received on the next following Business Day), such Lender
agrees to pay interest on such amount to the Administrative Agent for the
Issuing Lender’s account forthwith on demand, for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three (3) days
after demand, the Federal Funds Rate from time to time in effect and
(b) thereafter, the Base Rate from time to time in effect. Any Lender’s failure
to make available to the Administrative Agent its Pro Rata Share of any such
payment or disbursement shall not relieve any other Lender of its obligation
hereunder to make available to the Administrative Agent such other Lender’s Pro
Rata Share of such payment, but no Lender shall be responsible for the failure
of any other Lender to make available to the Administrative Agent such other
Lender’s Pro Rata Share of any such payment or disbursement.

2.4 Commitments Several. The failure of any Lender to make a requested Loan on
any date in breach of the provisions of this Agreement (any such Lender, a
“Defaulting Lender”) shall not relieve any other Lender of its obligation (if
any) to make a Loan on such date, but no Lender shall be responsible for the
failure of any other Lender to make any Loan to be made by such other Lender.

2.5 Certain Conditions. Except as otherwise provided in Section 2.2.4 and 2.3.4
of this Agreement, no Lender shall have an obligation to make any Loan, or to
permit the continuation of or any conversion into any LIBOR Loan, and the
Issuing Lender shall not have any obligation to issue any Letter of Credit, if
an Event of Default or Unmatured Event of Default exists.

SECTION 3 EVIDENCING OF LOANS.

3.1 Notes. The Loans of each Lender shall be evidenced by a Note, with
appropriate insertions, payable to the order of such Lender.

3.2 Recordkeeping. The Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Loan made by each Lender,
each repayment or conversion thereof

 

26



--------------------------------------------------------------------------------

and, in the case of each LIBOR Loan, the dates on which each Interest Period for
such Loan shall begin and end. The aggregate unpaid principal amount so recorded
shall be rebuttably presumptive evidence of the principal amount of the Loans
owing and unpaid. The failure to so record any such amount or any error in so
recording any such amount shall not, however, limit or otherwise affect the
Obligations of the Company hereunder or under any Note to repay the principal
amount of the Loans hereunder, together with all interest accruing thereon.

SECTION 4 INTEREST.

4.1 Interest Rates. The Company promises to pay interest on the unpaid principal
amount of each Loan for the period commencing on the date of such Loan until
such Loan is paid in full as follows:

(a) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and

(b) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBOR Rate applicable to each Interest Period for such Loan plus
the LIBOR Margin from time to time in effect;

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by two percent (2%) (and, in the case of Obligations not bearing
interest, such Obligations shall bear interest at the Base Rate applicable to
Revolving Loans plus two percent (2%)), provided further that such increase may
thereafter be rescinded by the Required Lenders, notwithstanding Section 15.1.
Notwithstanding the foregoing, upon the occurrence of an Event of Default under
Section 13.1.3, such increase shall occur automatically.

4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the last day of each calendar quarter, on the Termination
Date and on the date of the final principal amortization payment on the Term
Loan A. Accrued interest on each LIBOR Loan shall be payable on the last day of
each Interest Period relating to such Loan (and, in the case of a LIBOR Loan
with an Interest Period in excess of three months, on the three-month
anniversary of the first day of such Interest Period), upon a prepayment of such
Loan, on the Termination Date and on the date of the final principal
amortization payment on the Term Loan A. After maturity, and at any time an
Event of Default exists, accrued interest on all Loans shall be payable on
demand. If an interest payment date falls on a date that is not a Business Day,
such interest payment date shall be deemed to be the immediately succeeding
Business Day.

4.3 Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Company and
each Lender. Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the Company or any Lender, deliver to the Company or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.

SECTION 5 FEES.

5.1 Non-Use Fee. The Company agrees to pay to the Administrative Agent for the
account of each Lender a non-use fee, for the period from the Closing Date to
the Termination Date, at the Non-Use Fee Rate in effect from time to time of
such Lender’s Pro Rata Share (as adjusted from time to

 

27



--------------------------------------------------------------------------------

time) of the unused amount of the Revolving Commitments. For purposes of
calculating usage under this Section, the Revolving Commitments shall be deemed
used to the extent of Revolving Outstandings. Such non-use fee shall be payable
in arrears on the last day of each calendar quarter and on the Termination Date
for any period then ending for which such non-use fee shall not have previously
been paid.

5.2 Letter of Credit Fees. The following Letter of Credit fees shall be payable
by the Company:

(a) The Company agrees to pay to the Administrative Agent for the account of
each Lender a letter of credit fee for each Letter of Credit at the L/C Fee Rate
in effect from time to time of such Lender’s Pro Rata Share (as adjusted from
time to time) of the undrawn amount of such Letter of Credit; provided that,
unless the Required Lenders otherwise consent, the rate applicable to each
Letter of Credit shall be increased by two percent (2%) at any time that an
Event of Default exists. Such letter of credit fee shall be payable in arrears
on the last day of each calendar quarter and on the Termination Date (or such
later date on which such Letter of Credit expires or is terminated) for the
period from the date of the issuance of each Letter of Credit (or the last day
on which the letter of credit fee was paid with respect thereto) to the date
such payment is due or, if earlier, the date on which such Letter of Credit
expired or was terminated.

(b) In addition, with respect to each Letter of Credit, the Company agrees to
pay to the Issuing Lender, for its own account, (i) such reasonable fees and
expenses as the Issuing Lender customarily requires in connection with the
issuance, negotiation, processing and/or administration of letters of credit in
similar situations, and (ii) a letter of credit fronting fee in the amount and
at the times agreed to by the Company and the Issuing Lender.

5.3 Administrative Agent’s Fees. The Company agrees to pay to the Administrative
Agent such agent’s fees as are mutually agreed to from time to time by the
Company and the Administrative Agent including the fees set forth in the Agent
Fee Letter.

SECTION 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.

6.1 Reduction or Termination of the Revolving Commitment.

6.1.1 Voluntary Reduction or Termination of the Revolving Commitment. The
Company may from time to time on at least five (5) Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Revolving Commitments to an amount not
less than the Revolving Outstandings plus the outstanding amount of all Swing
Line Loans. Any such reduction shall be in an amount not less than
$10,000,000.00 or a higher integral multiple of $5,000,000.00. Concurrently with
any reduction of the Revolving Commitments to zero, the Company shall pay all
interest on the Revolving Loans, all non-use fees and all letter of credit fees
and shall Cash Collateralize in full all obligations arising with respect to the
Letters of Credit.

6.1.2 All Reductions of the Revolving Commitment. All reductions of the
Revolving Commitments shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.

6.2 Prepayments.

 

28



--------------------------------------------------------------------------------

6.2.1 Voluntary Prepayments. The Loans may be repaid in whole or in part without
premium or penalty (except, in the case of Loans other than Base Rate Loans,
amounts payable pursuant to Section 8.4); provided that:

(a) in the case of Loans other than Swing Line Loans, (A) notice thereof must be
received by 11:00 a.m., Chicago time, by the Administrative Agent at least three
(3) Business Days prior to the date of prepayment, in the case of LIBOR Loans,
and one (1) Business Day prior to the date of prepayment, in the case of Base
Rate Loans, (B) any such prepayment shall be a minimum principal amount of
$5,000,000.00 and integral multiples of $1,000,000.00 in excess thereof, in the
case of LIBOR Loans and $500,000.00 and integral multiples of $100,000.00 in
excess thereof, in the case of Base Rate Loans, or, in each case, the entire
remaining principal amount thereof, if less; and

(b) in the case of Swing Line Loans, (A) notice thereof must be received by the
Swing Line Lender by 1:00 p.m., Chicago time, on the date of prepayment (with a
copy to the Administrative Agent), and (B) any such prepayment shall be in the
same minimum principal amounts as for advances thereof (or any lesser amount
that may be acceptable to the Swing Line Lender).

Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and types of Loans
that are being prepaid. The Administrative Agent will give prompt notice to the
applicable Lenders of any prepayment on the Loans and the Lender’s interest
therein. Prepayments of LIBOR Loans hereunder shall be accompanied by accrued
interest on the amount prepaid and breakage or other amounts due, if any, under
Section 8.4.

6.2.2 Mandatory Prepayments.

(a) Revolving Commitments. If at any time (A) the Revolving Outstandings shall
exceed the aggregate amount of Revolving Commitments, (B) the Stated Amount of
all Letters of Credit shall exceed the Letter of Credit Sublimit, or (C) the
aggregate amount of outstanding Swing Line Loans shall exceed the Swing Line
Commitment Amount, immediate prepayment will be made on or in respect of the
Revolving Obligations in an amount equal to such excess; provided, however,
that, except with respect to clause (B), obligations with respect to Letters of
Credit will not be Cash Collateralized hereunder until the Revolving Loans and
Swing Line Loans have been paid in full.

(b) Asset Dispositions. Prepayment will be made on the Loans in an amount equal
to one hundred percent (100%) of the Net Cash Proceeds received from Asset
Dispositions by the Company or any of its Subsidiaries, to the extent (A) such
proceeds are not reinvested in the same or similar properties or assets within
thirty (30) days of the date of the Asset Disposition, and (B) the aggregate
amount of proceeds from any single Asset Disposition or any related series of
Asset Dispositions not so reinvested as provided in the foregoing clause shall
exceed $10,000,000.00. Any such prepayment required hereunder shall be payable
within five (5) Business Days of any such amounts coming due.

(c) Equity Transactions. Prepayment will be made on the Loans in an amount equal
to fifty percent (50%) of the Net Cash Proceeds from any Equity Transactions on
the Business Day following receipt thereof.

 

29



--------------------------------------------------------------------------------

(d) Application. Within each Loan, prepayments will be applied first to Base
Rate Loans, then to LIBOR Loans in direct order of Interest Period maturities.
In addition:

(i) Voluntary Prepayments. Voluntary prepayments shall be applied as specified
by the Company; provided that any voluntary prepayment on the Term Loan A shall
be applied to remaining principal amortization installments thereunder in
inverse order of maturity. Voluntary prepayments on the Loans will be paid by
the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein.

(ii) Mandatory Prepayments. Mandatory prepayments on the Loans will be paid by
the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein; provided that:

(A) Mandatory prepayments in respect of the Revolving Commitments under
subsection (a) above shall be applied to the respective Revolving Obligations as
appropriate.

(B) Mandatory prepayments in respect of Asset Dispositions under subsection (b)
and Equity Transactions under subsection (c) above shall be applied pro rata
first to the Term Loan A until paid in full, and then to the Revolving
Obligations. Mandatory prepayments on the Term Loan A shall be applied pro rata
to remaining principal amortization installments.

(iii) Prepayments on the Revolving Obligations. There will not be any permanent
reduction in the Revolving Commitments on account of voluntary and mandatory
prepayments on the Revolving Obligations hereunder.

6.3 Repayments.

6.3.1 Revolving Loans. The Revolving Loans of each Lender shall be paid in full
and the Revolving Commitments shall terminate on the Termination Date.

6.3.2 Term Loan A. The principal amount of the Term Loan A shall be repaid in
fifteen (15) installments. The first fourteen (14) installments will be in the
amount of $7,750,000.00 each and will be payable on the last day of each
calendar quarter, beginning on September 30, 2008, and continuing through
December 31, 2011. The fifteenth (15th) and final installment in the amount of
the remaining outstanding principal balance of the Term Loan A will be due and
payable on February 23, 2012.

SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1 Making of Payments. All payments of principal or interest on the Notes, and
of all fees, shall be made by the Company to the Administrative Agent in
immediately available funds at the office specified by the Administrative Agent
not later than noon, Chicago time (2:00 p.m., Chicago time, in the case of Swing
Line Loans), on the date due; and funds received after that hour shall be deemed
to have been received by the Administrative Agent on the following Business Day.
The Administrative Agent shall promptly remit to each Lender its share of all
such payments received in collected funds by the Administrative Agent for the
account of such Lender. All payments under this Section 7.1 shall be made by the
Company directly to the Lender entitled thereto without setoff, counterclaim or
other defense.

7.2 Application of Certain Payments. So long as no Unmatured Event of Default or
Event of Default has occurred and is continuing, (a) payments matching specific
scheduled payments then due

 

30



--------------------------------------------------------------------------------

shall be applied to those scheduled payments and (b) voluntary and mandatory
prepayments shall be applied as set forth in Sections 6.2 and 6.3. After the
occurrence and during the continuance of an Unmatured Event of Default or Event
of Default, all amounts collected or received by the Administrative Agent or any
Lender as proceeds from the sale of, or other realization upon, all or any part
of the Collateral shall be applied in accordance with the following priority:

(a) First, to pay attorneys’ fees to attorneys retained by the Administrative
Agent, and all costs and expenses of collection incurred by Administrative Agent
to the extent not previously paid;

(b) Then, to accrued interest on the Loans (the application of such funds to be
to the Lenders and Participants allocated to Lenders and Participants in
proportion to their respective Pro Rata Shares from time to time); and

(c) Then, to unpaid principal of the Loans, allocated to Lenders and
Participants in proportion to their respective Pro Rata Shares from time to
time.

Concurrently with each remittance to any Lender or Participant of its share of
any such payment, the Administrative Agent shall advise such Lender or
Participant as to the application of such payment.

7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a LIBOR Loan, such immediately following Business
Day is the first Business Day of a calendar month, in which case such due date
shall be the immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.

7.4 Setoff. The Company, for itself and each other Loan Party, agrees that the
Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by applicable law, and in addition thereto, the Company, for
itself and each other Loan Party, agrees that at any time any Event of Default
exists, the Administrative Agent and each Lender may apply to the payment of any
Obligations of the Company and each other Loan Party hereunder, whether or not
then due, any and all balances, credits, deposits, accounts or moneys of the
Company and each other Loan Party then or thereafter with the Administrative
Agent or such Lender. Such rights shall also extend to any Participants.

7.5 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Company shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Company
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m.,
Chicago time, on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender. All payments received by the Administrative Agent after 2:00
p.m., Chicago time, shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by the Company shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

31



--------------------------------------------------------------------------------

(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing of LIBOR Loans (or, in the case of any borrowing
of Base Rate Loans, prior to 12:00 noon, Chicago time, on the date of such
borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Company a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable borrowing available to the Administrative
Agent, then the applicable Lender and the Company severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Company to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Company, the
interest rate applicable to Base Rate Loans. If the Company and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period. If such Lender
pays its share of the applicable borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such borrowing.
Any payment by the Company shall be without prejudice to any claim the Company
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Company; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Company will not make such
payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Company has not in fact made such payment,
then each of the Lenders or the Issuing Lender, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in this Agreement, and such funds are not made available to the Company
by the Administrative Agent because the conditions to the applicable credit
extensions hereunder set forth in Section 12.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

32



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 15.5.3 are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 15.5.3 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 15.5.3.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

7.6 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
on account of (a) principal of or interest on any Loan, but excluding (i) any
payment pursuant to Section 8.7 or 15.6 and (ii) payments of interest on any
Affected Loan) or (b) its participation in any Letter of Credit) in excess of
its applicable Pro Rata Share of payments and other recoveries obtained by all
Lenders on account of principal of and interest on the Loans (or such
participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.

7.7 Taxes.

(a) All payments made by the Company hereunder or under any Loan Documents shall
be made without setoff, counterclaim, or other defense. To the extent permitted
by applicable law, all payments hereunder or under the Loan Documents (including
any payment of principal, interest, or fees) to, or for the benefit, of any
person shall be made by the Company free and clear of and without deduction or
withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.

(b) If the Company makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, the Company shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b). To the extent the Company withholds any
Taxes on payments hereunder or under any Loan Document, the Company shall pay
the full amount deducted to the relevant taxing authority within the time
allowed for payment under applicable law and shall deliver to the Administrative
Agent within thirty (30) days after it has made payment to such authority a
receipt issued by such authority (or other evidence satisfactory to the
Administrative Agent) evidencing the payment of all amounts so required to be
deducted or withheld from such payment.

 

33



--------------------------------------------------------------------------------

(c) If any Lender or the Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c). A certificate prepared in good
faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.

(d)(i) To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Participant”) shall deliver to the Company and the Administrative Agent on or
prior to the Closing Date (or in the case of a Lender that is an Assignee, on
the date of such assignment to such Lender) two accurate and complete original
signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other
applicable form prescribed by the IRS) certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Loan. If a Lender that is a
Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Code Sections 871(h) or 881(c), the Lender shall deliver
(along with two accurate and complete original signed copies of IRS Form W-8BEN)
a certificate in form and substance reasonably acceptable to Administrative
Agent (any such certificate, a “Withholding Certificate”). In addition, each
Lender that is a Non-U.S. Participant agrees that from time to time after the
Closing Date, (or in the case of a Lender that is an Assignee, after the date of
the assignment to such Lender), when a lapse in time (or change in circumstances
occurs) renders the prior certificates hereunder obsolete or inaccurate in any
material respect, such Lender shall, to the extent permitted under applicable
law, deliver to the Company and the Administrative Agent two new and accurate
and complete original signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or
any successor or other applicable forms prescribed by the IRS), and if
applicable, a new Withholding Certificate, to confirm or establish the
entitlement of such Lender or the Administrative Agent to an exemption from, or
reduction in, United States withholding tax on interest payments to be made
hereunder or any Loan.

(ii) Each Lender that is not a Non-U.S. Participant (other than any such Lender
which is taxed as a corporation for U.S. federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to the Company and the Administrative Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this Section 7.6(d)(ii) is
rendered obsolete or inaccurate in any material respects as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to the Company and the
Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s or Agent’s exemption from United States backup
withholding tax.

(iii) The Company shall not be required to pay additional amounts to a Lender,
or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).

 

34



--------------------------------------------------------------------------------

(iv) Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by the Company pursuant to this Section 7.6, whether or
not such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within thirty (30) days from the date the
Administrative Agent makes written demand therefor.

SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

8.1 Increased Costs.

(a) If, after the date hereof, the adoption of, or any change in, any applicable
law, rule or regulation, or any change in the interpretation or administration
of any applicable law, rule or regulation by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency: (i) shall impose, modify or deem applicable any reserve (including any
reserve imposed by the FRB, but excluding any reserve included in the
determination of the LIBOR Rate pursuant to Section 4), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by any Lender; or (ii) shall impose on any Lender any other
condition affecting its LIBOR Loans, its Note or its obligation to make LIBOR
Loans; and the result of anything described in clauses (i) and (ii) above is to
increase the cost to (or to impose a cost on) such Lender (or any LIBOR Office
of such Lender) of making or maintaining any LIBOR Loan, or to reduce the amount
of any sum received or receivable by such Lender (or its LIBOR Office) under
this Agreement or under its Note with respect thereto, then upon demand by such
Lender (which demand shall be accompanied by a statement setting forth the basis
for such demand and a calculation of the amount thereof in reasonable detail, a
copy of which shall be furnished to the Administrative Agent), the Company shall
pay directly to such Lender such additional amount as will compensate such
Lender for such increased cost or such reduction, so long as such amounts have
accrued on or after the day which is one hundred eighty (180) days prior to the
date on which such Lender first made demand therefor.

(b) If any Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or such controlling Person’s capital as a consequence of
such Lender’s obligations hereunder or under any Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such change, adoption, phase-in or compliance (taking into consideration
such Lender’s or such controlling Person’s policies with respect to capital
adequacy) by an amount deemed by such Lender or such controlling Person to be
material, then from time to time, upon demand by such Lender (which demand shall
be accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Administrative Agent), the Company shall pay to such Lender
such additional amount as will compensate such Lender or such controlling Person
for such reduction so long as such amounts have accrued on or after the day
which is one hundred eighty (180) days prior to the date on which such Lender
first made demand therefor.

 

35



--------------------------------------------------------------------------------

8.2 Basis for Determining Interest Rate Inadequate or Unfair. If:

(a) the Administrative Agent reasonably determines (which determination shall be
binding and conclusive on the Company) that by reason of circumstances affecting
the interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate; or

(b) the Required Lenders advise the Administrative Agent that the LIBOR Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and
(ii) on the last day of the current Interest Period for each LIBOR Loan, such
Loan shall, unless then repaid in full, automatically convert to a Base Rate
Loan.

8.3 Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans, then such Lender
shall promptly notify each of the other parties hereto and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans
concurrently with the making of or conversion of Base Rate Loans into LIBOR
Loans by the Lenders which are not so affected, in each case in an amount equal
to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances), and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan. Each Base Rate Loan made by a
Lender which, but for the circumstances described in the foregoing sentence,
would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Group of LIBOR Loans of which such Affected Loan
would be a part absent such circumstances.

8.4 Funding Losses. The Company hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3), or (b) any failure of the Company to borrow, convert or continue
any Loan on a date specified therefor in a notice of borrowing, conversion or
continuation pursuant to this Agreement. For this purpose, all notices to the
Administrative Agent pursuant to this Agreement shall be deemed to be
irrevocable.

 

36



--------------------------------------------------------------------------------

8.5 Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
such Lender and the obligation of the Company to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.

8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any provision
of this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each LIBOR Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the LIBOR Rate for such Interest Period.

8.7 Mitigation of Circumstances; Replacement of Lenders.

(a) Each Lender shall promptly notify the Company and the Administrative Agent
of any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s sole
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid,
(i) any obligation by the Company to pay any amount pursuant to Section 7.6 or
8.1, or (ii) the occurrence of any circumstances described in Section 8.2 or 8.3
(and, if any Lender has given notice of any such event described in clause (i)
or (ii) above and thereafter such event ceases to exist, such Lender shall
promptly so notify the Company and the Administrative Agent). Without limiting
the foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to the Company of) any event
described in clause (i) or (ii) above and such designation will not, in such
Lender’s sole judgment, be otherwise disadvantageous to such Lender.

(b) If (i) the Company becomes obligated to pay additional amounts to any Lender
pursuant to Section 7.6 or 8.1, (ii) any Lender gives notice of the occurrence
of any circumstances described in Section 8.2 or 8.3, or (iii) any Lender fails
to give its consent to a proposed amendment, modification, waiver,
acknowledgment or consent with respect to this Agreement or any other Loan
Document, or (iv) any Lender is a Defaulting Lender, then in any such case, the
Company may designate another bank which is acceptable to the Administrative
Agent and the Issuing Lender in their reasonable discretion (such other bank
being called a “Replacement Lender”) to purchase the Loans of such Lender and
such Lender’s rights hereunder, without recourse to or warranty by, or expense
to, such Lender, for a purchase price equal to the outstanding principal amount
of the Loans payable to such Lender plus any accrued but unpaid interest on such
Loans and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Company hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.

8.8 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Sections 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Section 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Notes, expiration or termination of the Letters of Credit
and termination of this Agreement.

 

37



--------------------------------------------------------------------------------

SECTION 9 REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Company represents and warrants to the Administrative
Agent and the Lenders that:

9.1 Organization. Each Loan Party is validly existing and in good standing under
the laws of its jurisdiction of organization; and each Loan Party is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.

9.2 Authorization; No Conflict. Each Loan Party is duly authorized to execute
and deliver each Loan Document to which it is a party, the Company is duly
authorized to borrow monies hereunder and each Loan Party is duly authorized to
perform its Obligations under each Loan Document to which it is a party. The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the borrowings by the Company hereunder, do not and
will not (a) require any consent or approval of any governmental agency or
authority (other than any consent or approval which has been obtained and is in
full force and effect), (b) conflict with (i) any provision of law, (ii) the
charter, by-laws or other organizational documents of any Loan Party or
(iii) any agreement, indenture, instrument or other document, or any judgment,
order or decree, which is binding upon any Loan Party or any of their respective
properties (except for any such agreement, indenture, instrument or other
document, or any judgment, order or decree the conflict with which would not
have a Material Adverse Effect or (c) require, or result in, the creation or
imposition of any Lien on any asset of any Loan Party (other than any Liens in
favor of the Administrative Agent created pursuant to the Loan Documents and
other Permitted Liens).

9.3 Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

9.4 Financial Condition. The audited consolidated financial statements of the
Company and its Subsidiaries as at December 31, 2005, December 31, 2006, and
December 31, 2007 and the unaudited consolidated financial statements of the
Company and the Subsidiaries as at March 31, 2008, copies of each of which have
been delivered to each Lender, were prepared in accordance with GAAP (subject,
in the case of such unaudited statements, to the absence of footnotes and to
normal year-end adjustments) and present fairly the consolidated financial
condition of the Company and its Subsidiaries as at such dates and the results
of their operations for the periods then ended.

9.5 No Material Adverse Change. Since December 31, 2005, there has been no
material adverse change in the financial condition, operations, assets,
business, or properties of the Loan Parties taken as a whole.

9.6 Litigation and Contingent Liabilities. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to the Company’s knowledge, threatened against any Loan Party which
might reasonably be expected to have a Material Adverse Effect, except as set
forth in Schedule 9.6. Other than any liability incident to such litigation or
proceedings, no Loan Party has any material contingent liabilities not listed on
Schedule 9.6 or permitted by Section 11.1.

 

38



--------------------------------------------------------------------------------

9.7 Ownership of Properties; Liens. Each Loan Party owns good and, in the case
of real property, marketable title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except as permitted
by Section 11.2.

9.8 Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Loan Party are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than those in favor
of the Administrative Agent, and such securities were issued in compliance with
all applicable state and federal laws concerning the issuance of securities.
Schedule 9.8 sets forth the authorized Capital Securities of each Loan Party as
of the Closing Date. All of the issued and outstanding Capital Securities of the
Company and such Loan Parties are owned as set forth on Schedule 9.8 as of the
Closing Date. As of the Closing Date, except as set forth on Schedule 9.8, there
are no pre-emptive or other outstanding rights, options, warrants, conversion
rights or other similar agreements or understandings for the purchase or
acquisition of any Capital Securities of any Loan Party.

9.9 Pension Plans.

(a) The Unfunded Liability of all Pension Plans does not in the aggregate exceed
twenty percent of the Total Plan Liability for all such Pension Plans. Each
Pension Plan complies in all material respects with all applicable requirements
of law and regulations. No contribution failure under Section 412 of the Code,
Section 302 of ERISA or the terms of any Pension Plan has occurred with respect
to any Pension Plan, sufficient to give rise to a Lien under Section 302(f) of
ERISA, or otherwise to have a Material Adverse Effect. There are no pending or,
to the knowledge of Company, threatened, claims, actions, investigations or
lawsuits against any Pension Plan, any fiduciary of any Pension Plan, or Company
or other any member of the Controlled Group with respect to a Pension Plan or a
Multiemployer Pension Plan which could reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any other member of the Controlled Group
has engaged in any prohibited transaction (as defined in Section 4975 of the
Code or Section 406 of ERISA) in connection with any Pension Plan or
Multiemployer Pension Plan which would subject that Person to any material
liability. Within the past five years, neither the Company nor any other member
of the Controlled Group has engaged in a transaction which resulted in a Pension
Plan with an Unfunded Liability being transferred out of the Controlled Group,
which could reasonably be expected to have a Material Adverse Effect. No
Termination Event has occurred or is reasonably expected to occur with respect
to any Pension Plan, which could reasonably be expected to have a Material
Adverse Effect.

(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither the Company nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

 

39



--------------------------------------------------------------------------------

9.10 Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

9.11 [Intentionally Omitted]

9.12 Regulation U. The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

9.13 Taxes. Each Loan Party has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges due and payable with respect to such return, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. The Loan Parties have made adequate reserves on
their books and records in accordance with GAAP for all taxes that have accrued
but which are not yet due and payable. No Loan Party has participated in any
transaction that relates to a year of the taxpayer (which is still open under
the applicable statute of limitations) which is a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(2) (irrespective
of the date when the transaction was entered into).

9.14 Solvency, etc. On the Amendment No. 6 Effectiveness Date, and immediately
prior to and after giving effect to the issuance of each Letter of Credit and
each borrowing hereunder and the use of the proceeds thereof, with respect to
each Loan Party, individually, (a) the fair value of its assets is greater than
the amount of its liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated in
accordance with GAAP, (b) the present fair saleable value of its assets is not
less than the amount that will be required to pay the probable liability on its
debts as they become absolute and matured, (c) it is able to realize upon its
assets and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business,
(d) it does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(e) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital.

9.15 Environmental Matters. The on-going operations of each Loan Party comply in
all material respects with all Environmental Laws, except such non-compliance
which could not (if enforced in accordance with applicable law) reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect. Each Loan Party has obtained, and maintained in good standing,
all licenses, permits, authorizations, registrations and other approvals
required under any Environmental Law and required for their respective ordinary
course operations, and for their reasonably anticipated future operations, and
each Loan Party is in compliance with all terms and conditions thereof, except
where the failure to do so could not reasonably be expected to result in
material liability to any Loan Party and could not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
No Loan Party or any of its properties or operations is subject to, or
reasonably anticipates the issuance of, any written order from or agreement with
any Federal, state or local governmental authority, nor subject to any judicial
or docketed administrative or other proceeding, respecting any Environmental
Law, Environmental Claim or Hazardous Substance. There are no Hazardous
Substances or other conditions or circumstances existing with respect to any
property, arising from operations prior to the Closing Date, or relating to any
waste disposal, of any Loan Party that would

 

40



--------------------------------------------------------------------------------

reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. No Loan Party has any underground storage tanks that
are not properly registered or permitted under applicable Environmental Laws or
that at any time have released, leaked, disposed of or otherwise discharged
Hazardous Substances.

9.16 Insurance. Set forth on Schedule 9.16 is a complete and accurate summary of
the property and casualty insurance program of the Loan Parties as of the
Amendment No. 6 Effectiveness Date (including the names of all insurers, policy
numbers, expiration dates, amounts and types of coverage). Each Loan Party and
its properties are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Parties operate.

9.17 Real Property. Set forth on Schedule 9.17 is a complete and accurate list,
as of the Closing Date, of the address of all real property owned or leased by
any Loan Party, together with, in the case of leased property, the name and
mailing address of the lessor of such property.

9.18 Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of such information is or will be incomplete by omitting to state any material
fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Administrative Agent
and the Lenders that any projections and forecasts provided by the Company are
based on good faith estimates and assumptions believed by the Company to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

9.19 Intellectual Property. Each Loan Party owns and possesses or has a license
or other right to use all patents, patent rights, trademarks, trademark rights,
trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.

9.20 Burdensome Obligations. No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have a Material Adverse Effect.

9.21 Labor Matters. Except as set forth on Schedule 9.21, no Loan Party is
subject to any labor or collective bargaining agreement. There are no existing
or threatened strikes, lockouts or other labor disputes involving any Loan Party
that singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Hours worked by and payment made to employees of the Loan
Parties are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters.

9.22 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.

9.23 Pledge Agreement.

 

41



--------------------------------------------------------------------------------

The Pledge Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the holders of the Obligations, a legal, valid
and enforceable security interest in the Collateral identified therein, except
to the extent the enforceability thereof may be limited by applicable debtor
relief laws affecting creditors’ rights generally and by equitable principles of
law (regardless of whether enforcement is sought in equity or at law) and the
Pledge Agreement shall create a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the pledgors thereunder
in such Collateral, in each case prior and superior in right to any other Lien
(i) with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) and is evidenced by a certificate, when such Collateral is
delivered to the Administrative Agent with duly executed stock powers with
respect thereto, (ii) with respect to any such Collateral that is a “security”
(as such term is defined in the UCC) but is not evidenced by a certificate, when
UCC financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the pledgor or when “control” (as
such term is defined in the UCC) is established by the Administrative Agent over
such interests in accordance with the provision of Section 8-106 of the UCC, or
any successor provision, and (iii) with respect to any such Collateral that is
not a “security” (as such term is defined in the UCC), when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor.

SECTION 10 AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, the Company agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:

10.1 Reports, Certificates and Other Information. Furnish to the Administrative
Agent and each Lender:

10.1.1 Annual Report. Promptly when available and in any event within ninety
(90) days after the close of each Fiscal Year: (a) a copy of the annual audit
report of the Company and its Subsidiaries for such Fiscal Year, including
therein consolidated balance sheets and statements of earnings and cash flows of
the Company and its Subsidiaries as at the end of such Fiscal Year, certified
without adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by the Company and
reasonably acceptable to the Administrative Agent, together with (i) a written
statement from such accountants to the effect that in making the examination
necessary for the signing of such annual audit report by such accountants,
nothing came to their attention that caused them to believe that the Company was
not in compliance with any provision of Sections 11.1, 11.3, 11.4 or
Section 11.12 of this Agreement insofar as such provision relates to accounting
matters or, if something has come to their attention that caused them to believe
that the Company was not in compliance with any such provision, describing such
non-compliance in reasonable detail and (ii) a comparison with the budget for
such Fiscal Year and a comparison with the previous Fiscal Year; and (b) a
consolidating balance sheet of the Company and its Subsidiaries as of the end of
such Fiscal Year and consolidating statement of earnings and cash flows for the
Company and its Subsidiaries for such Fiscal Year, certified by a Senior Officer
of the Company.

10.1.2 Interim Reports. Promptly when available and in any event within
forty-five (45) days after the end of each of the first three Fiscal Quarters,
consolidated and consolidating balance sheets of the Company and its
Subsidiaries as of the end of such Fiscal Quarter, together with consolidated
and consolidating statements of earnings and cash flows for such Fiscal Quarter
and for the period beginning with the first day of such Fiscal Year and ending
on the last day of such Fiscal Quarter, together with a comparison with the
corresponding period of the previous Fiscal Year and a comparison with the
budget for such period of the current Fiscal Year, certified by a Senior Officer
of the Company.

 

42



--------------------------------------------------------------------------------

10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed compliance certificate
in the form of Exhibit B, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by a Senior Officer of the
Company, containing (i) a computation of each of the financial ratios and
restrictions set forth in Section 11.12 and to the effect that such officer has
not become aware of any Event of Default or Unmatured Event of Default that has
occurred and is continuing or, if there is any such event, describing it and the
steps, if any, being taken to cure it and (ii) a written statement of the
Company’s management setting forth a discussion of the Company’s financial
condition, changes in financial condition and results of operations.

10.1.4 Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of any Loan
Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally.

10.1.5 Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by the Company or the Subsidiary affected thereby with respect
thereto:

(a) the occurrence of an Event of Default or an Unmatured Event of Default;

(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against any Loan Party or to
which any of the properties of any thereof is subject which might reasonably be
expected to have a Material Adverse Effect;

(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the Company furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of the Company with respect
to any post-retirement welfare benefit plan or other employee benefit plan of
the Company or another member of the Controlled Group, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;

(d) any cancellation or material change in any insurance maintained by any Loan
Party; or

 

43



--------------------------------------------------------------------------------

(e) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.

10.1.6 Management Reports. Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to the Company by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of the Company.

10.1.7 Projections. As soon as practicable, and in any event not later than
sixty (60) days following the commencement of each Fiscal Year, financial
projections for the Company and its Subsidiaries for such Fiscal Year (including
quarterly operating and cash flow budgets) prepared in a manner consistent with
the projections delivered by the Company to the Lenders prior to the Closing
Date or otherwise in a manner reasonably satisfactory to the Administrative
Agent, accompanied by a certificate of a Senior Officer of the Company on behalf
of the Company to the effect that (a) such projections were prepared by the
Company in good faith, (b) the Company has a reasonable basis for the
assumptions contained in such projections and (c) such projections have been
prepared in accordance with such assumptions.

10.1.8 Other Information. Promptly from time to time, such other information
concerning the Loan Parties as any Lender or the Administrative Agent may
reasonably request.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Company hereunder
(collectively, “Borrower Materials”) by posting the Company Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Company or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Company hereby agrees that so long as the Company is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Company shall be
deemed to have authorized the Administrative Agent, the Arrangers, the Issuing
Lender and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Company or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 15.8); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
that is not designated “Public Side Information.”

10.2 Books, Records and Inspections. Keep, and cause each other Loan Party to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or the
Administrative Agent or any representative thereof to inspect the properties and
operations of the Loan Parties; and permit, and cause each other Loan Party to
permit, at any reasonable time, with reasonable notice, and without undue
disruption to the Company’s or such other Loan Party’s business operation (or at
any time without notice if an Event of Default or Unmatured Event of Default
exists), any Lender or the Administrative Agent or any representative thereof to
visit any or all of its offices, to

 

44



--------------------------------------------------------------------------------

discuss its financial matters with its officers and its independent auditors
(and the Company hereby authorizes such independent auditors to discuss such
financial matters with any Lender or the Administrative Agent or any
representative thereof), and to examine (and, at the expense of the Loan
Parties, photocopy extracts from) any of its books or other records; and permit,
and cause each other Loan Party to permit, the Administrative Agent and its
representatives to inspect the Inventory and other tangible assets of the Loan
Parties, to perform appraisals of the equipment of the Loan Parties, and to
inspect, audit, check and make copies of and extracts from the books, records,
computer data, computer programs, journals, orders, receipts, correspondence and
other Company data. All such inspections or audits by the Administrative Agent
during the occurrence of any Event of Default or Unmatured Event of Default
shall be at the Company’s expense. In the absence of any Event of Default or
Unmatured Event of Default, the Company and the other Loan Parties only one such
inspection or audit per calendar year shall be at the Company’s expense.

10.3 Maintenance of Property; Insurance. Keep, and cause each other Loan Party
to keep, all property useful and necessary in the business of the Loan Parties
in good working order and condition, ordinary wear and tear excepted. The
Company shall maintain, and cause each other Loan Party to maintain, with
responsible insurance companies, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies similarly situated, but which shall
insure against all risks and liabilities of the type identified on Schedule 9.16
and shall have insured amounts no less than, and deductibles no higher than,
those set forth on such schedule; and, upon request of the Administrative Agent
or any Lender, furnish to the Administrative Agent or such Lender a certificate
setting forth in reasonable detail the nature and extent of all insurance
maintained by the Loan Parties. The Company shall cause each issuer of an
insurance policy to provide the Administrative Agent with a certificate
(i) showing the Administrative agent as an additional insured with respect to
each policy of liability insurance, (ii) providing that thirty (30) days’ notice
will be given to the Administrative Agent prior to any cancellation of, material
reduction or change in coverage provided by or other material modification to
such policy and (iii) reasonably acceptable in all other respects to the
Administrative Agent.

10.4 Compliance with Laws; Payment of Taxes and Liabilities. Comply, and cause
each other Loan Party to comply, in all material respects with all applicable
laws, rules, regulations, decrees, orders, judgments, licenses and permits,
except where failure to comply could not reasonably be expected to have a
Material Adverse Effect, and cause each other Loan Party to ensure, that no
person who owns a controlling interest in or otherwise controls a Loan Party is
or shall be (i) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
(c) without limiting clause (a) above, comply, and cause each other Loan Party
to comply, with all applicable Bank Secrecy Act (“BSA”) and anti-money
laundering laws and regulations and (d) pay, and cause each other Loan Party to
pay, prior to delinquency, all taxes and other governmental charges against it,
as well as claims of any kind which, if unpaid, could become a Lien on any of
its property; provided that the foregoing shall not require any Loan Party to
pay any such tax or charge so long as it shall contest the validity thereof in
good faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP and, in the case of a
claim which could become a lien on any Company assets or other Loan Party’s
assets, such contest proceedings shall stay the foreclosure of such lien or the
sale of the portion of the collateral to satisfy such claim.

 

45



--------------------------------------------------------------------------------

10.5 Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.4) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).

10.6 Use of Proceeds. Use the proceeds of the Loans, and the letters of Credit
solely to refinance amounts outstanding under the Amended and Restated Loan and
Security Agreement among the Loan Parties and LaSalle Bank National Association
(now known as Bank of America) dated February 10, 2005, as amended from time to
time, for working capital purposes, and for the Stockamp Acquisition and other
Acquisitions permitted by Section 11.4, for capital expenditures and for other
general business purposes, and may use up to $35,000,000.00 of such proceeds per
Fiscal Year to (a) purchase or redeem its Capital Securities, (b) make any
distribution to any holders of its Capital Securities, (c) pay any management
fees or similar fees to any of its equity holders or any Affiliate thereof, or
(d) make any redemption, prepayment, defeasance, repurchase or any other payment
in respect of any debt subordinated to Lenders or set aside funds for any of the
foregoing. The Company shall not use or permit any proceeds of any Loan to be
used, either directly or indirectly, for the purpose, whether immediate or
incidental or ultimate, of “purchasing or carrying” any Margin Stock.

10.7 Employee Benefit Plans.

(a) Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.

(b) Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.

(c) Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

10.8 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party, the Company shall, or shall
cause the applicable Loan Party to, cause the prompt containment and removal of
such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets. Without limiting the generality of
the foregoing, the Company shall, and shall cause each other Loan Party to,
comply with any Federal or state judicial or administrative order requiring the
performance at any real property of any Loan Party of activities in response to
the release or threatened release of a Hazardous Substance. To the extent that
the transportation of Hazardous Substances is permitted by this Agreement, the
Company shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.

 

46



--------------------------------------------------------------------------------

10.9 Further Assurances. Take, and cause each other Loan Party to take, such
actions as are necessary or as the Administrative Agent or the Required Lenders
may reasonably request from time to time to ensure that the Obligations of each
Loan Party under the Loan Documents are guaranteed by each domestic Subsidiary
(including, upon the acquisition or creation thereof, any Subsidiary acquired or
created after the Closing Date), in each case as the Administrative Agent may
determine, including but, not matured to the execution and delivery of
guaranties, joinder agreements and other documents.

10.10 Pledge of Capital Securities. Pledge or cause to be pledged to the
Administrative Agent to secure the Obligations (a) one hundred percent (100%) of
the issued and outstanding Capital Securities of each Material Domestic
Subsidiary within thirty (30) days of its formation, acquisition or other
receipt of such interests and (b) sixty-five percent (65%) of the issued and
outstanding Capital Securities of each of Material First-Tier Foreign Subsidiary
within sixty (60) days of its formation, acquisition or other receipt of such
interests, in each case pursuant to the Pledge Agreement or pledge joinder
agreements, together with opinions of counsel and any filings and deliveries
requested by the Administrative Agent in connection therewith to perfect the
security interests therein, all in form and substance reasonably satisfactory to
the Administrative Agent. The requirement pursuant to clause (b) for the pledge
of not more than sixty-five percent (65%) of the Capital Securities in each
Material First-Tier Foreign Subsidiary is intended to avoid treatment of the
undistributed earnings of a Foreign Subsidiary as a deemed dividend to its
United States parent for United States federal income tax purposes. Each Loan
Party shall pledge or cause to be pledged any greater percentage of its interest
in a Foreign Subsidiary that (whether pursuant to existing Law or as the result
of changes to, or clarifications of, existing Law after the date hereof)
(i) would not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary to be treated as a deemed dividend to the United States
parent of such Foreign Subsidiary, as determined for United States federal
income tax purposes, and (ii) would not otherwise reasonably be expected to
result in material adverse tax consequences to such Foreign Subsidiary or its
United States parent.

10.11 Subsidiary Guarantors. The Company will cause its Material Domestic
Subsidiaries to join in the Guaranty Agreement, or provide another Guaranty in
substantially the same form or otherwise in form and substance reasonably
acceptable to the Administrative Agent, as provided in the definition of
“Guarantor” hereunder, together with copies of resolutions, certificates of
organization and other corporate governance documents, opinions of counsel and
such other deliveries as may be reasonably required by the Administrative Agent
in connection therewith.

SECTION 11. NEGATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, the Company agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:

11.1 Debt. Not, and not permit any other Loan Party to, create, incur, assume or
suffer to exist any Debt, except:

(a) Obligations under this Agreement and the other Loan Documents;

(b) Debt secured by Liens permitted by Section 11.2(d), and extensions, renewals
and refinancings thereof; provided that the aggregate amount of all such Debt at
any time outstanding shall not exceed Five Million Dollars ($5,000,000.00);

 

47



--------------------------------------------------------------------------------

(c) Debt of the Company to any domestic Wholly-Owned Subsidiary or Debt of any
domestic Wholly-Owned Subsidiary to the Company or another domestic Wholly-Owned
Subsidiary; provided that such Debt shall be evidenced by a demand note in form
and substance reasonably satisfactory to the Administrative Agent, and the
obligations under such demand note shall be subordinated to the Obligations of
the Company hereunder in a manner reasonably satisfactory to the Administrative
Agent;

(d) Hedging Obligations incurred in favor of a Lender or an Affiliate thereof
for bona fide hedging purposes and not for speculation;

(e) Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased;

(f) the Debt to be Repaid (so long as such Debt is repaid on the Closing Date
with the proceeds of the initial Loans hereunder);

(g) Contingent Liabilities arising with respect to customary indemnification
obligations in favor of sellers in connection with Acquisitions permitted under
Section 11.4 and purchasers in connection with Asset Disposition permitted under
Section 11.4;

(h) Debt assumed or issued in connection with Acquisitions permitted under
Section 11.4, so long as such Debt would not cause a violation of the maximum
aggregate debt covenant set forth in Section 11.4(c)(iii)(C); and

(i) indebtedness for borrowed money in an aggregate principal amount not to
exceed One Hundred Million ($100,000,000.00); provided that (a) immediately
before and immediately after giving effect thereto on a Pro Forma Basis, there
shall exist no Event of Default or Unmatured Event of Default, (b) immediately
before and immediately after giving effect thereto on a Pro Forma Basis, the
Company shall be in compliance with the financial covenants set for in
Section 11.12, (c) the covenants, defaults or events of default with respect to
such indebtedness shall not be more restrictive as to any Loan Party than the
covenants, defaults, Unmatured Events of Default and Events of Default hereunder
and (d) if secured, the Company, the Administrative Agent (on behalf of itself
and the Lenders) and the lenders with respect to such Debt shall have entered
into an intercreditor agreement or similar document regarding the Liens securing
such Debt, which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

11.2 Liens. Not, and not permit any other Loan Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;

 

48



--------------------------------------------------------------------------------

(c) Liens described on Schedule 11.2 as of the Closing Date;

(d) subject to the limitation set forth in Section 11.1(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Loan Party (and not created in contemplation of such acquisition) and
(iii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within twenty (20) days of the acquisition thereof and attaches solely
to the property so acquired;

(e) attachments, appeal bonds, judgments and other similar Liens arising in
connection with court proceedings, provided the execution or other enforcement
of such Liens is effectively stayed and the claims secured thereby are being
actively contested in good faith and by appropriate proceedings;

(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;

(g) any Liens arising under the Loan Documents;

(h) Liens securing Debt permitted by Section 11.1(i), subject to the limitations
set forth in the intercreditor agreement or similar document executed in
connection with the incurrence of such Debt; provided that (i) such Liens are on
the same collateral that secures the Loans and other Obligations under this
Agreement and (ii) the Liens securing such Debt shall not be senior to the Liens
securing and the Loans and Obligations under this Agreement, but will either be
pari passu with, or subordinate to, the Liens securing the Loans and Obligations
under this Agreement; and

(i) the replacement, extension or renewal of any Lien permitted by clause (c)
above upon or in the same property subject thereto arising out of the extension,
renewal or replacement of the Debt secured thereby (without increase in the
amount thereof).

11.3 Restricted Payments. Not, and not permit any other Loan Party to, (a) make
any dividend or distribution to any holders of its Capital Securities, (b) pay
any management fees or similar fees to any of its equityholders or any Affiliate
thereof, (c) make any redemption, prepayment, defeasance, repurchase or any
other payment in respect of any debt subordinated to Lenders or set aside funds
for any of the foregoing or (d) make any payment, redemption, prepayment,
defeasance, repurchase or any other payment in respect of its Capital Securities
or on account of any return of capital to any Person’s stockholders, partners or
members, or any option, warrant or other right to acquire any such dividend or
other distribution or payment (clauses (a) through (d), collectively,
“Restricted Payments”). Notwithstanding the foregoing, (i) any Subsidiary may
pay dividends or make other distributions to the Company or to a domestic
Wholly-Owned Subsidiary; and (ii) so long as no Event of Default or Unmatured
Event of Default exists or would result therefrom, the Company may make such
restricted payments in an amount up to $10,000,000.00 plus fifty percent
(50%) of the quarterly Consolidated Net Income (adjusted for non-cash stock
compensation expense), plus fifty percent (50%) of the Net Cash Proceeds
received with respect to any issuance of Capital Securities.

 

49



--------------------------------------------------------------------------------

11.4 Mergers, Consolidations, Sales. Not, and not permit any other Loan Party
to, (a) be a party to any merger or consolidation, or purchase or otherwise
acquire all or substantially all of the assets or any Capital Securities of any
class of, or any partnership or joint venture interest in, any other Person,
(b) sell, transfer, convey or lease all or any substantial part of its assets or
Capital Securities (including the sale of Capital Securities of any Subsidiary)
except for sales of inventory in the ordinary course of business, or (c) sell or
assign with or without recourse any receivables, except for (i) any such merger,
consolidation, sale, transfer, conveyance, lease or assignment of or by any
Wholly-Owned Subsidiary into the Company or into any other domestic Wholly-Owned
Subsidiary; (ii) any such purchase or other acquisition by the Company or any
domestic Wholly-Owned Subsidiary of the assets or Capital Securities of any
Wholly-Owned Subsidiary; and (iii) the Stockamp Acquisition and any other
Acquisition by the Company or any domestic Wholly-Owned Subsidiary where:

(A) the business or division acquired is in the consulting or professional
service business;

(B) immediately before and after giving effect to such Acquisition, no Event of
Default or Unmatured Event of Default shall exist;

(C) the aggregate cost (including assumed Debt) of such Acquisition (or series
of related Acquisitions) shall not exceed an amount equal to fifty percent
(50%) of Consolidated EBITDA for the period of twelve consecutive months most
recently ended;

(D) immediately after giving effect to such Acquisition, the Company is
compliance on a Pro Forma Basis with the Consolidated Leverage Ratio and
restrictions set forth in Section 11.12;

(E) with respect to any Acquisition or related series of Acquisitions with
aggregate consideration in excess of $10,000,000.00, after giving effect to such
Acquisition or related series of Acquisitions on a Pro Forma Basis, the
Consolidated Leverage Ratio is at least 0.25:1.0 lower than (or, one-quarter
turn inside) the maximum Consolidated Leverage Ratio permitted under
Section 11.12.2 for the current period;

(F) in the case of the Acquisition of any Person, the board of directors or
similar governing body of such Person has approved such Acquisition;

(G) reasonably prior to such Acquisition, the Administrative Agent shall have
received complete executed or conformed copies of each material document,
instrument and agreement to be executed in connection with such Acquisition
together with all lien search reports and lien release letters and other
documents as the Administrative Agent may reasonably require to evidence the
termination of Liens on the assets or business to be acquired;

(H) not less than ten (10) Business Days prior to such Acquisition, the
Administrative Agent shall have received an acquisition summary with respect to
the Person and/or business or division to be acquired, such summary to include a
reasonably detailed description thereof (including financial information) and
operating results (including financial statements for the most recent 12 month
period for which they are available and as otherwise available), the terms and
conditions, including economic terms, of the proposed Acquisition, and the
Company’s calculation of EBITDA on a Pro Forma Basis relating thereto;

 

50



--------------------------------------------------------------------------------

(I) the Administrative Agent shall have approved the Company’s computation of
Consolidated EBITDA on a Pro Forma Basis, which approval shall not be
unreasonably withheld or delayed;

(J) simultaneously with the closing of such Acquisition, the target company (if
such Acquisition is structured as a purchase of equity) or the Loan Party (if
such Acquisition is structured as a purchase of assets or a merger and a Loan
Party is the surviving entity) executes and delivers to Administrative Agent an
unlimited Guaranty of the Obligations, or at the option of Administrative Agent
in Administrative Agent’s absolute discretion, a joinder agreement satisfactory
to Administrative Agent in which such target company or surviving company, and
their respective Subsidiaries becomes a borrower under this Agreement and
assumes primary, joint and several liability for the Obligations; and

(K) if the Acquisition is structured as a merger, the Company is the surviving
entity.

11.5 Modification of Organizational Documents. Not permit the charter, by-laws
or other organizational documents of any Loan Party to be amended or modified in
any way which could reasonably be expected to materially adversely affect the
interests of the Lenders; not change, or allow any Loan Party to change, its
state of formation or its organizational form.

11.6 Transactions with Affiliates. Not, and not permit any other Loan Party to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Loan Parties) which is
on terms which are less favorable than are obtainable from any Person which is
not one of its Affiliates; provided, however, that nothing set forth in this
Section 11.6 or elsewhere in this Agreement or the exhibits hereto shall prevent
any Loan Party from providing indemnification or otherwise to another Loan
Party.

11.7 Unconditional Purchase Obligations. Not, and not permit any other Loan
Party to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services.

11.8 Inconsistent Agreements. Not, and not permit any other Loan Party to, enter
into any agreement containing any provision which would (a) be violated or
breached by any borrowing by the Company hereunder or by the performance by any
Loan Party of any of its Obligations hereunder or under any other Loan Document
in any material respect, (b) prohibit any Loan Party from granting to the
Administrative Agent and the Lenders a Lien on any of its assets, or (c) create
or permit to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary to (i) pay dividends or make other distributions to
the Company or any other Subsidiary, or pay any Debt owed to the Company or any
other Subsidiary, (ii) make loans or advances to any Loan Party or
(iii) transfer any of its assets or properties to any Loan Party, other than
(A) customary restrictions and conditions contained in agreements relating to
the sale of all or a substantial part of the assets of any Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary to be sold and such sale is permitted hereunder, (B) restrictions or
conditions imposed by any agreement relating to purchase money

 

51



--------------------------------------------------------------------------------

Debt, Capital Leases and other secured Debt permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Debt, and (C) customary provisions in leases and other contracts restricting the
assignment thereof.

11.9 Business Activities; Issuance of Equity. Not, and not permit any other Loan
Party to, engage in any line of business other than the businesses engaged in on
the date hereof and businesses reasonably related thereto. Not permit any
Subsidiary of the Company to issue any Capital Securities other than any
issuance by a Subsidiary to the Company or another Subsidiary in accordance with
Section 11.4.

11.10 Investments. Not, and not permit any other Loan Party to, make or permit
to exist any Investment in any other Person, except the following:

(a) contributions by the Company to the capital of any Wholly-Owned Subsidiary,
or by any Subsidiary to the capital of any other domestic Wholly-Owned
Subsidiary, so long as the recipient of any such capital contribution has
guaranteed the Obligations;

(b) Investments constituting Debt permitted by Section 11.1;

(c) Contingent Liabilities constituting Debt permitted by Section 11.1 or Liens
permitted by Section 11.2;

(d) Cash Equivalent Investments;

(e) bank deposits in the ordinary course of business;

(f) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;

(g) Investments to consummate Acquisitions permitted by Section 11.4;

(h) Investments listed on Schedule 11.11 as of the Closing Date; and

(i) AAA-Rated money market mutual funds:

(i) Obligations issued by the U.S. Treasury such as Treasury Bills, Treasury
Notes and/or Treasury Bond;

(ii) Obligations issued by a U.S. Government Agency or Government Sponsored
Entity (GSE) (i.e., Federal Home Loan Bank, Federal Farm Credit Bank, Fannie
Mae, etc.);

(iii) Obligations of major corporations and bank holding companies and limited
to:

 

  1. Commercial paper with an A1, P1 rating or better

 

  2. Corporate Notes with an A2 by Moody’s, A by S&P or better

 

  3. Corporate Bonds with an A2 by Moody’s, A by S&P or better

 

  4. Medium-Term-Notes with an A2 by Moody’s, A by S&P or better;

 

52



--------------------------------------------------------------------------------

(iv) Negotiable Certificates of Deposit, Time Deposits, Bankers Acceptance of
banks with a network in excess of $500,000.00 and a rating from at least two
nationally recognized rating agencies of at least a single A on the S&P scale;

(v) Taxable and/or tax exempt municipal securities, which also includes variable
rate demand notes (VRDNs) and auction rate securities, taxable and tax-free with
a AAA (long-term) rating by Moody’s, S&P and/or Fitch, or short-term rating of
MIG1/VMIG1 by Moody’s and SP1 by S&P;

(vi) Repurchase agreements fully collateralized by U.S. government and/or
Federal Agency securities with a maximum maturity of seven (7) days. The market
value of the collateral securities, when marked to market daily, must be equal
to or greater than one hundred two percent (102%) of the face value of the
agreement; and

(vii) Reasonable loans and advances by the Company to its current and
prospective employees in the ordinary course of its business, including, without
limitation, payments to current and prospective employees in connection with
travel, business entertainment and releases from existing non-compete
agreements, provided that such loans and advances shall not exceed an aggregate
of FIVE MILLION DOLLARS ($5,000,000.00) outstanding at any time.

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b),
(c), or (g) shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default or Unmatured Event of Default exists.

11.11 Fiscal Year. Not change its Fiscal Year.

11.12 Financial Covenants.

11.12.1 Consolidated Fixed Coverage Ratio. Not permit the Consolidated Fixed
Charge Coverage Ratio as of the last day of any Fiscal Quarter to be less than
2.5:1.0.

11.12.2 Consolidated Leverage Ratio. Not permit the Consolidated Leverage Ratio
as of the last day of any Fiscal Quarter to be greater than the ratio set forth
below:

 

Four Fiscal Quarters Ending

   Consolidated
Leverage
Ratio

September 30, 2008, December 31, 2008 and March 30, 2009

   3.25:1.0

June 30, 2009 and each fiscal quarter end thereafter

   3.00:1.0

SECTION 12. EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

 

53



--------------------------------------------------------------------------------

12.1 Initial Credit Extension. The obligation of the Lenders to make the initial
Loans and the obligation of the Issuing Lender to issue its initial Letter of
Credit (whichever first occurs) is, in addition to the conditions precedent
specified in Section 12.2, subject to the conditions precedent that (a) all Debt
to be Repaid has been (or concurrently with the initial borrowing will be) paid
in full, and that all agreements and instruments governing the Debt to be Repaid
and that all Liens securing such Debt to be Repaid have been (or concurrently
with the initial borrowing will be) terminated and (b) the Administrative Agent
shall have received all of the following, each duly executed and dated the
Closing Date (or such earlier date as shall be satisfactory to the
Administrative Agent), in form and substance satisfactory to the Administrative
Agent (and the date on which all such conditions precedent have been satisfied
or waived in writing by the Administrative Agent and the Lenders is called the
“Closing Date”):

12.1.1 Notes. A Note for each Lender.

12.1.2 Authorization Documents. For each Loan Party, such Person’s (a) charter
(or similar formation document), certified by the appropriate governmental
authority; (b) good standing certificates in its state of incorporation (or
formation) and in each other state requested by the Administrative Agent;
(c) bylaws (or similar governing document); (d) resolutions of its board of
directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; and (e) signature and incumbency
certificates of its officers executing any of the Loan Documents (it being
understood that the Administrative Agent and each Lender may conclusively rely
on each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.

12.1.3 Consents, etc. Certified copies of all documents evidencing any necessary
corporate or partnership action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Loan Parties of the
documents referred to in this Section 12.

12.1.4 Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.

12.1.5 Guaranty Agreement. A counterpart of the Guaranty Agreement executed by
each Loan Party, together with all instruments, transfer powers and other items
required to be delivered in connection therewith.

12.1.6 Opinions of Counsel. Opinions of counsel for each Loan Party, including
local counsel reasonably requested by the Administrative Agent.

12.1.7 Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3, together with evidence that the
Administrative Agent has been named as an additional insured on all related
insurance policies.

12.1.8 Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent to
the extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Company and the
Administrative Agent).

 

54



--------------------------------------------------------------------------------

12.1.9 Search Results; Lien Terminations. Certified copies of Uniform Commercial
Code search reports dated a date reasonably near to the Closing Date, listing
all effective financing statements which name any Loan Party (under their
present names and any previous names) as debtors, together with (a) copies of
such financing statements, (b) payoff letters evidencing repayment in full of
all Debt to be Repaid, the termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section 11.2)
and (c) such other Uniform Commercial Code termination statements as the
Administrative Agent may reasonably request.

12.1.10 Closing Certificate, Consents and Permits. A certificate executed by an
officer of the Company on behalf of the Company certifying the matters set forth
in Section 12.2.1 as of the Closing Date.

12.1.11 Other. Such other documents as the Administrative Agent or any Lender
may reasonably request.

12.2 Conditions. The obligation (a) of each Lender to make each Loan, and (b) of
the Issuing Lender to issue each Letter of Credit is subject to the following
further conditions precedent that:

12.2.1 Compliance with Warranties, No Default, etc. Both before and after giving
effect to any borrowing and the issuance of any Letter of Credit, the following
statements shall be true and correct:

(a) the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date); and

(b) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.

12.2.2 Confirmatory Certificate. If requested by the Administrative Agent or any
Lender, the Administrative Agent shall have received (in sufficient counterparts
to provide one to each Lender) a certificate dated the date of such requested
Loan or Letter of Credit and signed by a duly authorized representative of the
Company as to the matters set out in Section 12.2.1 (it being understood that
each request by the Company for the making of a Loan or the issuance of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Company that the conditions precedent set forth in Section 12.2.1 will be
satisfied at the time of the making of such Loan or the issuance of such Letter
of Credit), together with such other documents as the Administrative Agent or
any Lender may reasonably request in support thereof.

SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.

13.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

13.1.1 Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five (5) days, in
the payment when due of any interest, fee, reimbursement obligation with respect
to any Letter of Credit or other amount payable by the Company hereunder or
under any other Loan Document.

 

55



--------------------------------------------------------------------------------

13.1.2 Default under Other Agreements. Any default in the payment of principal,
interest or any other sum for any other obligation beyond any period of grace
provided with respect thereto or in the performance of any other term, condition
or covenant contained in any agreement (including, but not limited to any
capital or operating lease or any agreement in connection with the deferred
purchase price of property or any other agreement with any Lenders) under which
any such obligation is created, the effect of which default is to cause or
permit the holder of such obligation (or the other party to such other
agreement) to cause such obligation to become due prior to its stated maturity
or terminate such other agreement, except where the amount of any such
obligation(s), either singly or in the aggregate when combined with such
obligations resulting from other defaults of any Loan Party (whether related or
unrelated), is less than Ten Million Dollars ($10,000,000.00).

13.1.3 Bankruptcy, Insolvency, etc. Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within sixty (60) days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in respect of any
Loan Party, and if such case or proceeding is not commenced by such Loan Party,
it is consented to or acquiesced in by such Loan Party, or remains for sixty
(60) days undismissed; or any Loan Party takes any action to authorize, or in
furtherance of, any of the foregoing.

13.1.4 Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 10.1.5, 10.3 or
10.5 or Section 11; (b) failure by any Loan Party to comply with or perform any
covenant set forth in Sections 10.1.1, 10.1.2 and 10.1.3 and continuance of such
failure described in this clause (b) for fifteen (15) days or (c) failure by any
Loan Party to comply with or to perform any other provision of this Agreement or
any other Loan Document (and not constituting an Event of Default under any
other provision of this Section 13) and continuance of such failure described in
this clause (c) for thirty (30) days.

13.1.5 Representations; Warranties. Any representation or warranty made by any
Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to the
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.

13.1.6 Invalidity of Guaranty Documents, etc. Any Guaranty Document shall cease
to be in full force and effect; or any Loan Party (or any Person by, through or
on behalf of any Loan Party) shall contest in any manner the validity, binding
nature or enforceability of any Guaranty Document.

13.1.7 Change of Control. A Change of Control shall occur.

13.1.8 Judgments. There is entered against the Company or any of its
Subsidiaries one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding Ten Million
Dollars ($10,000,000.00) (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), and
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect.

 

56



--------------------------------------------------------------------------------

13.2 Effect of Event of Default. If any Event of Default described in
Section 13.1.3 shall occur in respect of the Company, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable and the Company shall become immediately
obligated to Cash Collateralize all Letters of Credit, all without presentment,
demand, protest or notice of any kind; and, if any other Event of Default shall
occur and be continuing, the Administrative Agent may (and, upon the written
request of the Required Lenders shall) declare the Commitments to be terminated
in whole or in part and/or declare all or any part of the Loans and all other
Obligations hereunder to be due and payable and/or demand that the Company
immediately Cash Collateralize all or any Letters of Credit, whereupon the
Commitments shall immediately terminate (or be reduced, as applicable) and/or
the Loans and other Obligations hereunder shall become immediately due and
payable (in whole or in part, as applicable) and/or the Company shall
immediately become obligated to Cash Collateralize the Letters of Credit (all or
any, as applicable), all without presentment, demand, protest or notice of any
kind. The Administrative Agent shall promptly advise the Company of any such
declaration, but failure to do so shall not impair the effect of such
declaration. Any cash collateral delivered hereunder shall be held by the
Administrative Agent (without liability for interest thereon) and applied to the
Obligations arising in connection with any drawing under a Letter of Credit.
After the expiration or termination of all Letters of Credit, such cash
collateral shall be applied by the Administrative Agent to any remaining
Obligations hereunder and any excess shall be delivered to the Company or as a
court of competent jurisdiction may elect.

SECTION 14 THE AGENT.

14.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Company nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

14.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

14.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

57



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

14.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

14.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their

 

58



--------------------------------------------------------------------------------

respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

14.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 15.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and Swing
Line Lender, (b) the retiring Issuing Lender and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.

14.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents

 

59



--------------------------------------------------------------------------------

and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

14.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Co- Lead Arrangers, Joint Book Managers, Syndication Agent and
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.

14.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under the Bankruptcy Code of the United States or any other
federal or state debtor relief law or any other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or obligations under any Letter of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, obligations under Letters of Credit
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lender and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lender and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Lender and
the Administrative Agent under Section 2.3 and 15.5.3) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.3 and 15.5.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Lender in any such proceeding.

14.10 Collateral and Guaranty Matters. The Lenders and the Issuing Lender
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements

 

60



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent and the Issuing Lender shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 15.1, if approved, authorized or ratified in writing by the Required
Lenders; and

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 14.10.

14.11 Intercreditor Agreement. Each Lender irrevocably authorizes the
Administrative Agent, upon approval of the Required Lenders, to enter into an
intercreditor agreement or similar document on its behalf with respect to Debt
permitted under Section 11.1(i), and to take such action on its behalf under the
provisions of such intercreditor agreement or similar document and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of intercreditor agreement or similar document, together with such powers
as are reasonably incidental thereto.

SECTION 15 GENERAL.

15.1 Waiver; Amendments. No delay on the part of the Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Lenders having an aggregate Pro Rata Shares of not less than
the aggregate Pro Rata Shares expressly designated herein with respect thereto
or, in the absence of such designation as to any provision of this Agreement, by
the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, modification, waiver or consent shall
(a) extend or increase the Commitment of any Lender without the written consent
of such Lender, (b) extend the date scheduled for payment of any principal
(excluding mandatory prepayments) of or interest on the Loans or any fees
payable hereunder without the written consent of each Lender directly affected
thereby, (c) reduce the principal amount of any Loan, the rate of interest
thereon or any fees payable hereunder, without the consent of each Lender
directly affected thereby (except for periodic adjustments of interest rates and
fees resulting from a change in the Applicable Margin as provided for in this
Agreement); or (d) release any party from its obligations under the Guaranty
Agreement, change the definition of Required Lenders, any provision of this
Section 15.1 or reduce the aggregate Pro Rata Share required to effect an
amendment, modification, waiver or consent, without, in each case, the written
consent of all Lenders. No provision of Sections 6.2.2 or 6.3 with respect to
the timing or application of mandatory prepayments of the Loans shall be
amended, modified or waived without the consent of Lenders having a majority of
the aggregate Pro Rata Shares of the Loans affected thereby. No provision of
Section 14 or other provision of this Agreement affecting the Administrative
Agent in its capacity as such shall be amended, modified or waived without the
consent of the Administrative Agent. No provision of this Agreement relating to
the rights or duties of the Issuing Lender in its capacity as such shall be
amended, modified or waived without the consent of the Issuing Lender. No
provision of this Agreement relating to the rights or duties of the Swing Line
Lender in its capacity as such shall be amended, modified or waived without the
consent of the Swing Line Lender.

 

61



--------------------------------------------------------------------------------

15.2 Confirmations. The Company and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.

15.3 Notices; Effectiveness; Electronic Communication.

15.3.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Company, the Administrative Agent, the Issuing Lender or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

15.3.2 Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Section 2.2 if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

15.3.3 The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE

 

62



--------------------------------------------------------------------------------

ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Company,
any Lender, the Issuing Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Company’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Company, any
Lender, the Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

15.3.4 Change of Address, Etc. Each of the Company, the Administrative Agent,
the Issuing Lender and the Swing Line Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the Company, the Administrative Agent, the Issuing Lender and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Company Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.

15.3.5 Reliance by Administrative Agent, Issuing Lender and Lenders. The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Notices of Borrowing)
purportedly given by or on behalf of the Company even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Company shall indemnify the Administrative Agent, the Issuing Lender, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Company. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

15.4 Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company

 

63



--------------------------------------------------------------------------------

wishes to amend any covenant in Section 10 or 11.12 (or any related definition)
to eliminate or to take into account the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Company
that the Required Lenders wish to amend Section 10 or 11.12 (or any related
definition) for such purpose), then the Company’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant (or related definition) is amended in a manner satisfactory to
the Company and the Required Lenders.

15.5 Expenses; Indemnity; Damage Waiver.

15.5.1 Costs and Expenses. The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including Attorney Costs), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including Attorney Costs for the Administrative Agent, any
Lender or the Issuing Lender) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

15.5.2 Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Company or any other Loan Party arising out of, in connection with, or as a
result of (a) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(b) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(c) any actual or alleged presence or release of Hazardous Materials on or from
any property owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (d) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

 

64



--------------------------------------------------------------------------------

15.5.3 Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

15.5.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Company shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

15.5.5 Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

15.5.6 Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Issuing Lender and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

15.6 Assignments; Participations.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent

 

65



--------------------------------------------------------------------------------

provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000.00 unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not (A) apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among its separate Revolving Commitments and Term Loan A Commitments
on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

66



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Loan A Commitment or Revolving Commitment if such assignment is to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan A to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund;

(C) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Revolving Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500.00; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Company. No such assignment shall be made to the Company or
any of the Company’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 7.7, 8, and 15.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Company (at its expense) shall execute and deliver
a Note to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Credit Agreement that does not comply with this
subsection shall be treated for purposes of this Credit Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at the Administrative Agent’s office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Company, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

67



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in Letter of Credit obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Credit Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Company, the Administrative Agent, the Lenders and the Issuing Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the third sentence of Section 15.1 that affects such Participant. Subject to
subsection (e) of this Section, the Company agrees that each Participant shall
be entitled to the benefits of Sections 7.7 and 8 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 7.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 7.6 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 8 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
unless the Company is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Company, to comply with the
requirements of Section 7.7(d)(i) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g) Resignation as Issuing Lender or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice
to the Company and the Lenders, resign as Issuing Lender and/or (ii) upon thirty
(30) days’ notice to the Company, resign as Swing Line Lender. In the event of
any such resignation as Issuing Lender or Swing Line Lender, the Company shall
be entitled to appoint from among the Lenders a successor Issuing Lender or
Swing Line Lender hereunder; provided, however, that no failure by the Company
to appoint any such successor shall affect the resignation of Bank of America as
Issuing Lender or Swing Line

 

68



--------------------------------------------------------------------------------

Lender, as the case may be. If Bank of America resigns as Issuing Lender, it
shall retain all the rights, powers, privileges, duties and obligations of the
Issuing Lender hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as Issuing Lender and all Letter of Credit
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in unreimbursed amounts with
respect to any Letter of Credit pursuant to Section 2.3.2. If Bank of America
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.2.4(c). Upon the appointment
of a successor Issuing Lender and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges, duties
and obligations of the retiring Issuing Lender or Swing Line Lender under this
Agreement and the other Loan Documents, as the case may be, and (b) the
successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

15.7 GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

15.8 Confidentiality. Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

69



--------------------------------------------------------------------------------

15.09 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any credit extension hereunder, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

15.10 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Company
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.

15.11 Nature of Remedies. All Obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

15.12 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
(except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Company of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders.

15.13 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall constitute effective delivery thereof. Electronic records of executed Loan
Documents maintained by the Lenders shall deemed to be originals.

15.14 Successors and Assigns. This Agreement shall be binding upon the Company,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Lenders and the
Administrative Agent and the successors and assigns of the Lenders and the
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. The Company
may not assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of the Administrative Agent and each Lender.

 

70



--------------------------------------------------------------------------------

15.15 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

15.16 Customer Identification - USA Patriot Act Notice. Each Lender that is
subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Company that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Company in accordance with the Patriot Act. The Company shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

15.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Company, each other Loan
Party and the respective Affiliates, on the one hand, and the Administrative
Agent and the Arrangers, on the other hand, (B) the Company and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Company and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Company, any other Loan Party or any of
their Affiliates, or any other Person and (B) none of the Administrative Agent
and Arrangers has any obligation to the Company, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, the other Loan Parties
and their respective Affiliates, and non of the Administrative Agent and
Arrangers has any obligation to disclose any of such interests to the Company,
any other Loan Party or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Company and the other Loan Parties hereby
waives and releases any claims that it may have against the Administrative Agent
and the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

15.18 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS

 

71



--------------------------------------------------------------------------------

SET FORTH ABOVE. THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF ILLINOIS. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

15.19 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[SIGNATURE PAGES FOLLOW]

 

72



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

HURON CONSULTING GROUP INC. By:     Title:    



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:     Title:    



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Issuing Lender, Swing Line Lender and as a Lender By:
    Title:    



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL

    ASSOCIATION,

as a Lender By:     Title:    



--------------------------------------------------------------------------------

FIFTH THIRD BANK (CHICAGO), as a Lender By:     Title:    



--------------------------------------------------------------------------------

ANNEX A

LENDERS AND PRO RATA SHARES

 

Lenders

   Pro Rata Share
of Revolving
Commitments
Immediately Prior
to Effectiveness of
Sixth Amendment    Percentage of Pro
Rata
Share of
Revolving
Commitments
Immediately
Prior to
Effectiveness of
Sixth Amendment     Assignment of
Revolving
Commitments(1)     Pro Rata Share of
Revolving
Commitments
Immediately After
Effectiveness of
Sixth Amendment    Percentage of Pro
Rate Share of
Revolving
Commitments
Immediately after
Effectiveness of
Sixth Amendment     Term Loan A
Commitment
Amount    Pro Rata
Share of
Term Loan A
Commitments  

Bank of America, N.A.

   $ 112,500,000.00    46.875000000 %   ($ 62,608,695.66 )   $ 49,891,304.34   
20.788043475 %   $ 62,608,695.66    28.458498027 %

JPMorgan Chase Bank, National Association

   $ 50,000,000.00    20.833333333 %   ($ 5,000,000.00 )   $ 45,000,000.00   
18.750000000 %   $ 55,000,000.00    25.000000000 %

Fifth Third Bank

   $ 40,000,000.00    16.666666667 %     $ 40,000,000.00    16.666666667 %     

HSBC Bank USA, National Association

   $ 20,000,000.00    8.333333333 %     $ 20,000,000.00    8.333333333 %     

National City Bank

   $ 17,500,000.00    7.291666667 %     $ 17,500,000.00    7.291666667 %     

The PrivateBank and Trust Company

        $ 26,086,956.52     $ 26,086,956.52    10.869565217 %   $ 23,913,043.48
   10.869565218 %

RBS Citizens, N.A.

        $ 18,260,869.57     $ 18,260,869.57    7.608695654 %   $ 16,739,130.43
   7.608695650 %

SunTrust Bank

               $ 35,000,000.00    15.909090909 %

TD Bank, N.A.

        $ 18,260,869.57     $ 18,260,869.57    7.608695654 %   $ 16,739,130.43
   7.608695650 %

The Northern Trust Company

        $ 5,000,000.00     $ 5,000,000.00    2.083333333 %   $ 10,000,000.00   
4.545454545 %

Total:

   $ 240,000,000.00    100.000000000 %     $ 240,000,000.00    100.000000000 %  
$ 220,000,000.00    100.000000000 %

 

(1)

Assignments are to be made substantially simultaneously with the effectiveness
of the Sixth Amendment to the Credit Agreement pursuant to an Assignment and
Assumption Agreement between Bank of America, N.A. and each applicable Lender.



--------------------------------------------------------------------------------

ANNEX B

ADDRESSES FOR NOTICES

HURON CONSULTING GROUP INC.

550 West Van Buren

Chicago, Illinois 60607

Attention: Mr. Gary Burge

Telephone: (312) 583-8733

Facsimile: (312) 583-3002

BANK OF AMERICA, N.A., as Administrative Agent, Issuing Lender, a Lender, and an
Arranger

Notices of Borrowing, Conversion and Continuation

Bank of America Plaza

901 Main Street

Dallas, Texas 75202-3714

Attention:    Betty Coleman Telephone:    (214) 209-0993 Facsimile:    (214)
290-9419 Email:    betty.coleman@bankofamerica.com Wiring Instructions:   

ABA No. 026-009-593

Account No. 1292-000-883

(Credit Services)

Reference: Huron Consulting

Letters of Credit

Trade Operations – Los Angeles

1000 W. Temple Street

Los Angeles, California 90012-1514

Attention:    Tai Anh Lu Mail Code:    CA9-705-07-05 Telephone:    (213)
481-7840 Facsimile:    (213) 580-8442 Email:    tai_anh.lu@bankofamerica.com All
Other Notices

231 South LaSalle Street

Chicago, Illinois 60604

Attention:    Bozena Janociak, Agency Officer Mail Code:    IL1-231-10-41
Telephone:    (312) 828-3597 Facsimile:    (877) 207-0732 Email:   
Bozena.janociak@bankofamerica.com



--------------------------------------------------------------------------------

   With a copy to:

135 South LaSalle Street

Chicago, Illinois 60603

Attention:    David M. Bacon First Vice President – Commercial Banking
Telephone:    (312) 904-4082 Facsimile:    (312) 904-0409

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

120 S. LaSalle Street, 2nd Floor

Chicago, IL 60603

Attention:    Walter T. Nelson    Account Manager Telephone:    (312) 732-6257
Facsimile:    (312) 385-7097

FIFTH THIRD BANK (CHICAGO)

 

222 S. Riverside, 32nd Floor

Chicago, IL 60606

Attention:   

Jeff Lobbezoo

Vice President

Telephone:    312-704-5931 Facsimile:    312-704-2980

BANK OF AMERICA, N.A.

 

231 South LaSalle Street

Chicago, IL 60604

Attention:   

Bozena Janociak

Agency Officer

Telephone:    (312) 828-3597 Facsimile:    (877) 207-0732

NATIONAL CITY BANK

 

One North Franklin, 20th Floor

Chicago, IL 60606 Attention:    Stephanie Kline    Senior Vice President
Telephone:    (312) 384-6906 Facsimile:    (312) 384-4666



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.

 

71 S. Wacker Drive, Suite 2700

Chicago, IL 60606

Attention:    John S. Sneed    Vice President Telephone:    (312) 357-3992
Facsimile:    (312) 357-3999

THE PRIVATEBANK AND TRUST COMPANY

 

70 W. Madison Street, Suite 200

Chicago, IL 60602 Attention:    Jim Feldman    Managing Director Telephone:   
(312) 564-1219 Facsimile:    (312) 564-1180

RBS CITIZENS, N.A.

 

71 S. Wacker Drive, Suite 2890

Chicago, IL 60606 Attention:    James Barry    Vice President Telephone:   
(312) 777-3439 Facsimile:    (312) 777-4003

SUNTRUST BANK

 

303 Peachtree St. N.E., 10th Floor

Atlanta, GA 30308 Attention:    Matt Rowand    Vice President Telephone:   
(404) 813-0136 Facsimile:    (312) 658-4905

TD BANK, N.A.

 

31 West 52nd Street

New York, NY 10019 Attention:    Kevin Turner    Director Telephone:    (212)
827-7460 Facsimile:    (212) 827-7239

THE NORTHERN TRUST COMPANY

 

50 S. LaSalle Street

Chicago, IL 60675 Attention:    Morgan Lyons Telephone:    (312) 444-7041
Facsimile:    (312) 444-4906



--------------------------------------------------------------------------------

[Schedule and Exhibits Intentionally Omitted]